Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 1 of 77

EXHIBIT F

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 2 of 77

Donie| Bak

Va||ey Stream, NY`

September 23, 2018

Honorable Alvin K. He|lerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge He|lerstein,

lVly name is Doniel Bak and | am a teacher of Talmud and Judaica. Sixteen years
ago, when my son Pinny was in the 1st grade, he had a classmate named Avi
Huberfe|d. Pinny and Avi became good friends and would spend time in each other’s
home and that’s how l got to know Murray.

He was friendly but we were not particularly close. One day l was honored to be
asked to serve on the Board of the yeshiva Nlurray was an active member of the Board
and l had a first-hand opportunity to see his efforts on behalf of the schoo|. Nothing was
too inconvenient for him to do and he would readily offer his home for any emergency
meeting or function needed for the school He became my teacher and mentor in
outreach and caring for others.

l had heard about Murray’s efforts for the community and for individuals in need
or in difficult circumstances, butwatching him in ‘real life’ was something else. His
reputation for making a positive difference to the lives of individuals, causes and
communities was clearly not exaggerated lf Nlurray is needed for a meeting to help, he
is there. lf people are needed to help set up a school, a shul or a function, and even to
effect repairs, Murray is the Hrst to roll up his sleeves. He is just a warm and decent
mensch.

He lives in Lawrence, a more affluent neighborhood and at that time we lived in
Far Rockaway, a middle-class area, Nlurray never had any airs, and Pinny and l always
felt at home at the Huberfe|ds and they in our home in Far Rockaway. What made a
singular impression on me about Nlurray was the open house that he and Laura have,
There are always different people there from all walks of life and backgrounds. His

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 3 of 77

hospitality is reminiscent of Abraham of the Bible. |n the summer time their pool was
open to us. Sometimes, Avi would sleep over at our home and spend the Sabbath with

US.

2005 was the advent of the new 7-year cycle of the Daf Yomi (a Talmud-fo|io-a-
day study regimen) which is popular in many Jewish congregations and groups, Murray
asked if| could give such a class. When l replied in the affirmative, he promptly hired
me to teach the class in his home. Since then, every morning after the sen/ices we have
a devoted group of professionals and businessmen who attend Murray took care to pay
me generously and never made me feel he was doing me any sort of favor or special
kindness. On the contrary, he has always made me feel that l am doing him and his
family a great service to conduct the study group in their home.

Moreover, over the years, Murray has done whatever he could to advance my
own career. He often recommends me for other lucrative teaching opportunities,
something for which | am very grateful.

Just how much Murray cares and helps others l have witnessed year after year
on the Jewish festival of Purim. lt is a joyous and festive family time with lots of tasty
goodies. lt is also customary to give extra charity on that day. However, nothing
prepared me for the special and sensitive way that Murray helps others.

Without any exaggeration, Murray spends the entire day, beginning after the
morning service through to the evening, greeting and helping peop|e. For them all,
Murray has tables with refreshments, while he goes without even a quick |unch. Most of
those who come are strangers who heard of Murray’s kindness They include people
with illnesses, children with cancer, unemployed fathers and mothers who turn to
Murray not only for a check but for a chance to share their pain and burdens with
someone who will listen and help. Murray gives them time, and at the end of the day is
physically and emotionally drained. And it is not only on Purim that they comel but they
can be seen coming to his house regular|y.

There is no effort on his part to show off or for self-aggrandizement. He genuinely
wants to reach out to help people with their pain and shares the goodness with which he
has been blessed. l feel privileged to witness such kindness.

With all the above, | admit that l had a difhcult time in understanding how Nlurray
landed in this mess which brings him before Your Honor for sentencing l know Murray
well from all our years of interaction He may be firm and driven in business, but he is a
very kind and decent man.

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 4 of 77

He himself does not have a clear answer at the foolishness of his action, and is
heartbroken about it. ltjust served to su||y a good name and this is something that he
will carry with him to his last day.

Allow me to plead for Murray. He has gone through his own purgatory with all the
shame and acute embarrassment that he has brought on all his family members and on
the Huberfeld name. l can assure the Couit that Murray will never repeat any such
action,

Respectfully,

tie/fw

Doniel Bak

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 5 of 77

Frank Berkowitz

Lawrence, HL

The Honorable Alvin K He||erstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, N¥ 10007

Dear Judge Hellerstein,

l retired a few years ago from a pharmaceutical business that supplied nursing
homes.

l know Murray Huberfeld for many years, since he was just eighteen years o|d.
He is the son survivors of the War and we all lived in Crown Heights. There were many
other immigrants who formed a community. Murray’s parents were well known and an
example of people who decided to make new lives here in America and to move

fon/vard.

For the last two decades, we have live as friends and neighbors here in
Lawrence and attend the same synagogue. We would also meet up when our families
would spend Jewish holidays in lsrael.

A number of years agol | got divorced and remained in the local community. l
must say that since then Murray has been very kind to me and protective of me. He
makes sure that every Sabbath and Jewish holiday l will not be eating alone. At his
home, l have a standing invitation and the door is always open to me - it means a lot.
He has the warmest welcoming personality, which is very gratifying for those who find
themselves alone.

However, Murray’s kindness is not reserved tojust a few individuals like me. His
outreach is quite remarkable ln the synagoguel he gives of his time and effort - from
welcoming in visitors to the congregation, to handing out prayer books and then placing
them back in the shelves after services,. through to overseeing repairs and maintenance
to the building and facility He has been making every effort to ensure that the
synagogue will be ready for the Jewish New Year. For that alone he has the heartfe|lt

gratitude of all the members

Murray helps local yeshivas and schools and is always ready to lend an ear to
needy individuals. l know that many share their problems with him, seeking advice or

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 6 of 77

even financial he|p. He has helped out people in their dozens. Murray is just a caring
and decent mensch.

l was very friendly with his late father, Pinchas, who Murray adored and waited
on him in the most incredible way. Nothing was too hard or awkward for Murray when it
came to looking after his parents Pinchas was a good man of the old school. We used
to attend the same daily Talmud class. Murray’s mother is a doll. ll/ly children grew up
with their children. l can tell the Court that this whole case has been a terrible source of
embarrassment to Murray and the entire family. A sterling name has been tarnished and
Murray is trying to do whatever he can to atone for what he did wrong. l know that he
has spoken openly about his case to different audiences ~ baring his heart and pleading
with people to pay attention to the law and the demands of honesty and integrity. And
people have sat up and taken notice.

Every week he goes to the Masbia soup kitchen and runs up and down getting
cardboard boxes and packing them with food supplies to be distributed to poor families.
| actually saw pictures of him schlepping boxes - and they supply hundreds of families
Murray has taken the concept of penance for his deeds very seriously and the message
has carried out to all the local synagogues. As embarrassed as Murray has been, he
has expressed himself that he feels that he is cleansing his inner-self and restoring his
moral compass. He also wants to be able to face his father when he visits his grave,

Your Honor, l earnestly ask that you consider leniency when you impose a
sentence on Nlurray He is beside himse|fwith regret for what has happened. He has
learned a deep and painful lesson, and he will never consider being involved in anything
illegal in the future. Allow me to plead for Murray and his family, especially his elderly
mother that she be spared seeing her son being sent to prison and the trauma that she
will experience

Yours ve sincerely,

h-'"_,/\
Frank Berkowitz

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 7 of 77

Ruth Berkowitz

Lawrence,

Honorable Alvin K. He||erstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pear| Street

New York, NY 10007

Ju|y 22, 2018
Dear Judge He|lerstein:

My husband israell a cardiologist, and l live a few blocks away from the Huberfe|ds and
are fortunate to be counted among their friends. l am originally from the UK and am an MSW. l
know Murray for more than 25 years and his wife Laura for even longer. Laura was a student at
Oxford university and she often stayed in my parents‘ home.

lt is most distressing that Murray finds himself in this mess as such conduct is so unlike
him. He is abashed from the entire episode and the ramiications for him, his family and friends
and the community at large. l know that he was always conscious of the fact that America was
the country of refuge for his parents after the Holocaust, and he feels so bad if only for having
betrayed that kindness by breaking the law. He has expressed his remorse time and again and l
know it is a heavy black mark that he will carry for years to come.

ln the few words that l wish to describe Murray, it will be obvious just how out of
character this infraction was.

Murray is a very good person who always wants to help. As a friend he is extremely
generous with his time, abilities and, where necessary, financially as well. His friends are
devoted and loyal to him. We often spent Sabbath and holiday meals together and their table
was so festive and welcoming. During Hurricane Sandy, we had no electricity or heat, and he
and Laura opened their home to our family. We stayed there for a week, Theirs is an open
house and one never knows who can be found staying over for one day or many days. No
person is ever turned away from the Huberfeld door.

Our kids grew up together and they could never have asked for better friends. Their
children certainly reflect the values and character traits of the parents. Murray is a devoted
father. ln time, when our children grew older, Murray was the matchmaker for our daughter and

she is very happily married

Murray has a unique trait that perhaps he inherited from his parents who had gone
through so much. He instinctively feels the pain or worry of others As l mentioned above, he
loves to help others Where he has been particularly successful is as a matchmaker to older
singles and divorced men and women, and helping ‘free' Jewish women who are aguth
(‘chained to their husbands’ who refuse to grant them a get (Jewish divorce).

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 8 of 77

Particularly heartwarming is how Murray cared for their Chinese housekeeper who got
sick with ovarian cancer. ln the first instance he paid all her medical bills Once she recovered
he made sure that she was able to resume her position as best as she could

Murray is a person who constantly strives to grow and learn, and he shares what he has
learned with others He is very insightful, and understands people Easy to talk to, people
gravitate to him with their problems or for advice, and he will listen to them and share in their
joys and pain,

Nlurray was always the most devoted son to his parents. His father was his life and he
waited on him, attending to his every need That same deep love, Murray extends to Laura and
their children - they are of paramount importance to him. He spends many hours with his
children, educating them and teaching them life values and when disciplining them, he does so
with thought and tremendous love While l understand that if any parent is sent away to prison it
is very difficult for the family, allow me to say that if Murray has to be sent away from home, it
will be devastating

P|ease show kindness to Murray and his family,

Prayerfully,

§

Ruth Berkowitz

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 9 of 77

f\l;`i ft/-\.l"l/-\M B l ill E fl l\/lAl\i

Juiy 30, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein:

I am writing this letter on behalf of Mr. Murray Huberfeld who is scheduled to be sentenced before
you in F ederal District Court in September. I have known Mr. Huberfeld well over twenty years and I
have been involved with him on numerous charitable activities l found him to be not only extremely
generous, but also caring, particularly when dealing with those less fortunate in our community I
know that he anonymously helped many widows and orphans in the community and also helped raise
substantial sums before the Jewish Holidays for those in need, particularly those in Israel. He lives in
Lawrence and during Hurricane Sandy, when large numbers of his neighbors were without electricity
he and his children went around in the neighborhood to distribute food, water and other vital supplies

in those first critical days.

He was also extraordinarily close to his parents, both holocaust survivors, and went out of his way to
personally and financially assure that all their needs and desires were fully accommodated in the
Waning years of their lives. He made sure never to forget their horrible years of suffering and to give
them as much comfort and joy as is humanly possible

There are literally hundreds and perhaps thousands of people in the community who have personally
benefitted from his charitable activities and in many cases they will never know the source During the
course of a normal business day he would receive dozens of charitable requests from around the world
and treated all those who solicited them with compassion and respect.

I hope that Your Honor will take all these factors into consideration when determining the appropriate
sentence for Mr. Huberfeld

Respect lly yours,

Abrahai iderman
AB :pw

8

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 10 of 77

Ezra Birn baum

Lawrence l!l`

Honorable Alvin K. I-lellerstein

United States District Judge

United States Courthouse

Southern District of New York

500 Pearl Street

New York, NY 10007 July 22,
2018

Dear Judge Hellerstein,

I know Murray Huberfeld for over twenty years in different
capacities _ I worked with him, l invested for him, and I
invested in the funds l have also been a fellow congregant of his
in the local synagogue; a fellow donor to causes and charities,
and as a friend The last three are the most dear to me because it
is the realm that transcends the day-to-day pressured world and
is most meaningful, and it is where Murray is all heart and
comes into his own.

Over the years, I worked as a licensed stockbroker and was
involved in real estate l was doing well and one day decided it
was enough; l was tired of the ‘rat-race’. Today l invest from
whatever gains I made, and also for some of my friends who are
happy with steady and modest retums. I spend much of my time
studying Torah and Talmud

Initially, I knew Murray peripherally through mutual
friends Original]y, l had reservations about working with him as
he was a businessman who drove a hard bargain However, I got
to know how he deals but, most importantl'y, l soon saw that he
was always straight and correct in all our dealings

He does not seem to understand the idea of fatigue He is
an indefatr`gable dynamo. There was a point in time when, as a
young stock`broker, that I worked for Murray at nights, from
6:00-12:30 doing trades around the world This was after a full
day-job. After 8 months I was exhausted Often, after a half an
hour when l was falling asleep, Murray v$ras on the phone
discussing the trades

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 11 of 77
He always ‘had my back’. I will never forget that when l

was working with him, l hired a man who made a good
impression on me. l was convinced that he was up to the job.
Well, he was not. In a very short time he had lost us a significant
amount of money. Murray never said a word of reproach to me
I thought that was unique

Murray is an exceptionally strong personality and a tireless
worker for our local synagogue. l also donated to and did for the
synagogue but never produced such results During the last 6
months he has been very active enhancing the synagogue into a
worthy community asset ln this time, he concluded renovations,
refurbishing and the synagogue infrastructure, tasks that would
have taken a regular person a year to eighteen months Through
this all, Murray never looked for acknowledgement, praise or
thanks For him, it was just enough to do it for the community

J ust four weeks before my son’s bar mitzvah, years ago, the
synagogue needed some repair and refurbishing Murray went
all out like a tour de force He worked like a foreman bringing
chairs and putting them up, getting in carpeting, fixing the
women’s section He was working to complete this all through
the Friday afternoon before the Sabbath began for the bar
mitzvah Sabbath

lt was always on the joyous Festival of Purim that one
could witness Murray’s caliber and sensitivity lt is customary to
give out baskets of ready prepared food to give charity to poor
people and good causes

To say that hundreds of people lined up to Murray’s door is
rio exaggeration Murray would sit with each person and listen
to his or her story and write a check that clearly reflected the
request made of him. lt is no exaggeration to say that he would
give out large amounts of money in the course of the morning
and aftemoon. When Murray saw the discomfort of people
waiting on line to see him, he had a large tent erected on the
lawn with chairs and tables laden with food, tasty goodies and
refreshments for them while they waited

Whenever Murray made a wedding er one of his children,

\*\n nnvo burn fi»\n+ kin roman rul-l nn+ nnl°l\¢-n+o along nn'+l-\ inn+

their 'p(ai;;l/é.lt_tle _\groulg(ia?rrAap e t[g s onsorzsé)c§nze .'/.3_| weddlngs ot
poor peop e in l€srae o take p aceooii §tsame ni§hf.d§ddhg 19 Page 12 Of 77
outreach and kindness has inspired me and many others like me.
l only know this through a family that was helped as Murray

never spoke about his own charitable efforts Murray is a multi-

faceted unique individual.

Personally, l can declare that Murray is one of the very few
people that l know with whom l would trust the largest sums of
money without any hesitation

lt is so sad that at this point in his career that Murray is
facing sentencing for breaking the law. The Talmud states that
one sins when overcome with a spirit of stupidity. Murray was
clearly overcome with a spirit of foolishness to do What he did
And now he is paying the price He walks around With a badge
of shame and has expressed his self-recrimination in front of
friends and neighbors He warns the younger adults who often
come to speak with him of the folly of the lack of vigilance l
feel that in Murray’s case the lesson has been well learned
Please give him a chance to make good

z

Ezra Bimbau

11

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 13 of 77
Chayala Bistricer

_
Toronto Ontario _

July 26, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

I have known Murray Huberfeld for over 20 years, from when l was a little
girl. As close friends of my parents we spent many dinners, weekends, and trips
with both our families

l have the most wonderful memories of Murray’s warmth and easy-nature,
sincerity, generosity and fun-loving spirit. Murray and his family are the most
gracious hosts- we were constantly invited to swim at their home and stay for
dinner; their home in general is open to guests and people in need Murray knows
how to talk to everyone with patience, respect and understanding- from my
grandparents to my younger siblings

As I grew up, Murray continued to express a sincere interest in my
schooling, studies and even my dating! I am especially grateful to him as he set me
up with my. now husband and was an integral part of the process, guiding and
advising me all the way down to the aisle

Despite moving to Canada, we have kept up our family relationship and
shared in many milestones- my marriage the birth of my four children, the
marriage of his two eldest children and births of his grandchildren

Murray will do anything for his family, friends and larger community and

they in turn reciprocate in kind l am sure you will receive many letters serving as a
testament to Murray’s character and personality.

12

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 14 of 77
Chayala Bistricer

_
Toronto Ontari
Thank you for reading this letter and taking my personal account into

consideration

Chayala Bistricer

13

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 15 of 77
.'1`

FAC]K BlSTRlClER

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

I’m writing this letter as a friend of Murray Huberfeld l’ve known Murray for over
40 years I first met him when he was 19 or so, running his own fast food restaurant
in Brooklyn. He worked behind the counter waiting on customers packing orders,
while overseeing the entire operation l was impressed With his hard work and his
visionary and entrepreneurial talent. While most l9-year olds Were just running
around and having a good time, Murray had ambition and wasn’t afraid of hard work.

Some years later, l moved to Toronto but kept meeting him when I’d come in to NY
for social or charity events He always had a good word to say about everyone He
was fun and interesting to be with. He Was growing his business, and with the success
came an interest a pursuit of personal and spiritual growth with a desire to help the
community at large

Some years ago, Murray became very instrumental in getting my sons’ wife to date
him, As a mutual friend of ours and a friend of her family’s, he put his heart and soul
into convincing her to go out with him. (she had a different image of Mr. Perfect) We
are so thankful and indebted for his efforts. Today they have four beautiful children
and fifth on the way. l personally know of two other very unique couples he has
matched up, both with very happy results Murray cares about people and goes out on
a limb to make people happy and hence he’s successful at it.

Since that time, we’ve become closer with Murray and Laura. We got to know him
and see what makes him tick. Murray is always looking to grow. He is a great
storyteller, but also a great listener. He is constantly thinking about how to educate
his family, and we’ve had many a late-night discussion about how to educate our kids
and what values to imprint on them, especially in this generation He values serious
accomplishers, and people whose lives have a balance of religious social and
business pursuits He wanted to spend more time and effort learning Torah, but knew
that commitments of time are elusive, so he decided to host a class in his home every
weekday morning before going to work.

_Tomw O- l__l-_

14

Case 1:'16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 16 of 77

Murray’s parents are Holocaust survivors and Murray kept extremely close to them,
being with them almost daily showering them with great respect He developed a
keen interest in Holocaust survivors’ stories which enabled him to befriend the
elderly. He sponsored many education films and programs

Murray has a heart of gold and can be depended on to be ‘there’ for his friends He
has helped many, many people-some financially, some by setting them up with the
right connection and others with a caring ear. A mutual close friend of ours in the UK
ran into some very difficult times and could not afford to host his son’s wedding in
the style he was used to. Murray sent the money needed anonymously without any
recognition ljust happen to know this case first hand, but to Murray these things are
daily and mostly anonymous

Judge Hillerstein, l know you will read similar letters from many. Know it is true
Murray is a good man who daily wants to be good and do good for his family and the
overall community

 

15

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 17 of 77

DAVID BODNF_`R

'1
MONSEY. NY

The Honorable Alvin K He||erstein

United States District Judge

United States Courthouse

Southern District of New York

500 Pearl Street

New York, NY 10007 August 2, 2018

Dear Judge Hellerstein,

I know Munay for more than 30 years During that time, we have done business together
and were partners in various entities some very successful and others less Although our
relationship was founded on business we became very good friends and shared many
experiences and even vacations However, the most meaningful aspect of our relationship has
been in charity and philanthropy - the ability to share what we made with those in need

Your Honor, a lot of people give charity, but Murray has carved out a niche of his own
Ninety percent of the time, what he gives and does is done anonymously and in an honorable
way for the recipient. l have been a witness to that, time and again, as l was also involved in
these charity drives To say that Murray gave millions every year is no overstatement

But it was never just a matter of giving a check. Rather he gets personally involved l can
tell the Court that, without any exaggeration Murray has helped hundreds and hundreds of
families People regarded him highly and he had significant influence on other phi|anthropists
and people of means to ensure that poor families have food and clothing for the festivals. He
certainly knows how to get the doors to open and so many follow his example

At Purim time, usually early March, it is customary in Jewish practice to be generous
with the poor and needy. l know that I am fortunate to distribute significant sums at that time.
However, Murray’s example stands in a realm of its own 'l`here are many people who want to be
charitable but don’t want to open their doors of their homes to beggars, or people representing
schools yeshivas etc.

Murray is just the opposite His wont is to open his doors wide to all. On Purim he would
spend hours throughout the day sitting with these needy people, listening to each of their stories
and being generous Some also represent organizations and yeshivas I know that he gave
enormous amounts of money. Yet with this all you will not see Murray’s name adorning the
walls of yeshivas, seminaries, schools and synagogues Further, because it would take a long
time to see all those who came - literally hundreds - and they had to wait, he would have a large
tent erected in front of his house so that they would have a place to sit and there were tables
generously catered so that they would have adequate food and refreshments I liken Murray`s
home to that of the patriarch Abraham of old in which all were encouraged to come in and
partake

16

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 18 of 77

l hasten to add that Murray’s outreach was not limited to Purim. He made himself
available to people in pain and often could turn them around financially Aside from financial
help, the way Murray opens his home to welcome in strangers is also quite remarkable The
guests in their home range from senior rabbis and scholars to simple folk. In some instances, he
takes in entire families. Some are people visiting from lsrael with their children and who need a
place to stay. You can see them and their children having free range in the kitchen.

As for kids at risk at going off into who knows what, Murray has spent countless hours.
These are kids from good homes who are on drugs, or got mixed up with bad crowds and
gambling_, and spinning out of control with nothing positive on their horizons. Some are already
at the point of being suicidal. The parents are frantic and cannot look at what’s happening to their
kids. Their siblings are mixed up by it all, some wanting to follow the wayward sibling and
others filled with disgust and wishing to cut off any relationship

Murray and l would get calls from the parents - I dealt, in the main, with kids from the
very religious Jewish community and Murray focused on kids from Modem Orthodox to secular
homes. We would have the kids coming into the office and interview them. Some we hired to
work in our oftice, others we placed with friends with businesses, and others still, who needed
TLC and ‘hands-on guidance’ were invited home. You can oiien see these kids in Murray’s
home, gently finding their way back to normalcy. Murray instinctively knows the way into their
hearts and ‘brought them back". He has not only saved the integrity of their farnilies, but helps
ensure their futures, so that they may marry, settle down and have nomial and stable families -- l
have attended some of their weddings and there is not a dry eye in those present Each of these
kids is an investment of hours and hours of time and mentoring, emotion and empathy, and
significant costs - these can often include therapy and tutoring.

The honor that Murray shows to his parents is second to none. As I was in business with
him for many years_. I saw what happened at many meetings lf either of his parents would call
him, he would excuse himself and take the call and listen to whatever was bothering them or
what they needed To Murray, they always came tirst. lt did not matter what level the meeting
He took care of his parents in the most incredible fashion. Even when Murray was doing very
well_, he would go to help his parents in their takeaway store Kosher De|ight, even if it meant
standing behind the counter until one or 2 AM. Here was a man making millions of dollars, and
yet went and rolled up his sleeves because it was important to his parents

Most people are involved with their children, However, the way Murray goes out of his
way for each of his children is remarkable He has raised good kids. There were numerous times
that Naomi and l vacationed together with Murray and Laui'a. He would call home regularly and
speak to his kids and lovingly inquire about what they were doing and where they were. They
knew that he was interested in them and they were grateful for that interest Murray has a warm
and imusual bond with his children, especially the youngest Jackie. 'lhey spend a lot of time
together

ln particular, l mention an annual charity fundraiser party that was held at the home of a
leading philanthropist, lra Rennert. It was considered an honor to be invited to that party.
Murray would use his status of being close to lra to encourage and get others to attend, and
millions would be raised at the annual party.

17

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 19 of 77

Murray is a big mensch. He is also beloved by people who know him. The kids that he
took in under his wing - he just changes their lives, and others have copied his way. ln our local
community, Mun'ay joined the worldwide network of studying a folio-a-day of Talmud, and
many others followed his lead and keep up with the regimen. Simply, Murray utilizes his status
in a productive way, and with great modesty. Most people iri such a position usually seek
recognition and aggrandizement, but that would just be a source of embarrassment to Murray, He
never looks for any honor.

In our community, there are many weddings to which we, especially community activists
and philanthropists, are invited. Frankly it is not easy sitting at a wedding from beginning to cnd,
night after nighl. Usually, we spend a minimum amount of time and then go home or to another
function. Murray however, feels an obligation to stay to the end of each wedding, thereby
investing many hours. And he does so with caring and kindness. Morcover, he is invariably
inundated by fundraisers or poor people seeking money and he makes a point of listening to and
helping each one who turns to him,

The following is vintage Murray. A few years ago, one of his neighbors was taking his
family to Israel to celebrale the bar mitzvah of their son. He invited many of the local community
and many turned down the invitation - they felt the time and expense to go for just a couple of
days was too much. Murray was not particularly close to the family, but he saw the
disappointment at the lack of panicipation, so he promptly booked to fly to lsrae|, arriving on
Friday and leaving Sunday night for New York. When others saw that Murray was making the
effort, many followed suit and made the celebration memorable.

'I`he Talmud (Eruvin 65) states: “ln three things a man is recognized or nieasurcd: in hi:~.
cup talcoholic drinking ). iii his pocket (his charitable ways). and in his anger (how he controls
his temper)". ln all these, Murray is warm. balanced and kind. 1 know that he made the mistake
of his life with this case. This is so diametrically at odds with all that Murray does or stands for.
1 ‘held his feet to fire’ and asked him what the hell he had been thinking He had no answer - it
was just the most foolish and stupid action and he could not make sense of it all. What is crystal
clear is that Murray is sick over it. lt doesn’t compute, mostly to him, So much about him and
his family is in tatters. lt is a tragedy of a stellar eareer. He is haggard and torn by it all. Your
Honor, I respectfully beg you for your leniency and ask you to show kindness to this good man
and friend.

Sincerely,

t);,l/z/\.n

David Bodner

18

 

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 20 of 77

%m-
The Honorable Alvin K He||erstein
United States District Judge
United States Courthouse
Southern District of New York

500 Pearl Street
New York, N¥ 10007 August 8, 2018

Dear Judge Hellerstein,

My husband, David, was in several business ventures and projects with Murray. Over
the years we became very good friends with Murray and Laura. So much so, that we vacationed
together. We know them well and we care for them. l feel it important to write to the Court
because of the severe impact that the sentencing could have on the family. l appreciate that
sentencing and, Heaven forbid, incarceration can inflict pain on any wife and family, l believe
the nature and closeness of Murray’s family should deserve your kind consideration

Allow me to add my observations from the vantage point of a daughter and mother.

l remark at the relationship between Murray and his parents. l have never witnessed
such respect and honor paid to parents as does Murray. lt is just beyond... The manner he
waited on his parents - no task was too menial for him to perform. ln the earlier years, even
though highly successful in business, he would run errands where he could easily have hired
others to do so, or help them in their take-away business until after midnight They relied
totally on him and trusted him to resolve any issues in the best way possib|e.

ln their senior years, especially in the last years before his father's recent passing, he
waited on him hand and foot. When his father was hospitalized (he had a heart condition),
Murray made sure that he would have a private room so that he would be able to sit and watch
over his father for hours or days on end. David would recount how Murray would interrupt
their most important business meetings if his father or mother would call ~ no matter how
trivial their needs may be. For Murray, that was an absolute priority and it continues with his
mom today. She is elderly and frail, and he is so concerned about her as he faces sentencing

Not being a child of Holocaust survivors as is Murray, l cannot suggest that such care is
because of that, but | always felt that his behavior regarding his parents was Biblical in its
proportion - a real role model.

Peop|e who became part of Murray’s business also became part of his fami|y. He
wanted everyone to feel comfortable And as for his guests, he would always take care of the
little details to ensure their comfort A bar mitzvah celebration for his older son is an example.
We were all at a hotel, and he made sure that each guest had extras that fitted his or her taste.
He had made it his business to know such information about them.

19

Case 1:16-Cr-00467-AKH Document 280-2 Filed 01/18/19 Page 21 of 77

Having married off children of my own, there are enough matters or items to require a
parent's attention up to and including the day of the wedding. For Murray, that was a given. Of
priority importance was to ensure that the poor and less privileged had a chance to celebrate as
well. With the marriage of each child, Murray would find out information regarding young poor
couples in israel who wanted to get married and did not have the funds to do so, and he would
sponsor some 25 weddings on the same night. These were young people and families that he
does not know, even today. There was a very small circle that knew what was taking place -
Murray felt it was no one else’s business, except for his children to know what kindness was
performed on their behalf

On every visit that Murray made to israel with his family - at least once a year - he would
take his children to visit children's homes and orphanages, He would ask them to regard these
children and to reach out to them in friendship. His own kids learned to appreciate the
opportunity that they had in life. When he attended celebrations of a wedding or bar mitzvah
at some ofthese homes, and which he sponsored, Murray was always very friendly with people
who were invited, and he was never shy to roll up his sleeves and help with putting out tables
and benches. When helping these children per se, Murray would put his whole heart into the
activity to make the child feel so specia|.

Voungsters at risk and some who were drug addicts, also captured Murray’s attention.
He helped to wean many of them away from the chasm into which they were falling. With his
unique ability to reach out to them, he would communicate on their level, take them out for
dinner and speak with them for hours - never talking down to them. lt meant so much to them
that someone like him would spend time with them. When it comes to helping others,
especially kids, nothing is beneath his dignity. Murray has often said, what more could a parent
want than having a son turned around? Murray has the biggest heart and it does not take
much to make Murray cry when it comes to peop|e’s circumstances and difficulties

He is an unbelievable father to his children. Even when away on vacation he is in touch
with his kids. They feel his care and concern, and never regard any of his questions as an
intrusion on their privacy, even questions such as Where are you? Where are you going
tonight? With the right people? Their education and success was also very important to him,
What is amazing, though, is that Murray shows the same care to the children of other people.
He made sure that kids in his children's classes or schools who needed to have tutors, but could
not afford to do so, should have tutors and be successfu|.

This case before the Court came out of nowhere and has been very painful, not only
from Murray and his family, but for all the know him and respect him. He has openly expressed
not only his regret at what he did, but his own consternation at his foolishness and its
ramifications for him and his family, My heart pains for Laura, Murray, his mom and his
children, especially young Jackie. Please do not send him away.

Thank you for reading my words,
Naomi Bo r
"\ w
)La,¢m£ W

20

Case 1:16-Cr-00467-AKH Document 280-2 Filed 01/18/19 Page 22 of 77

Eli Cohen

New Yor!, NY-

The Honorable Alvin K. He||erstein
United States District judge

United States Courtho\_\se
Southern District of New York

503 Ft':ai‘i Street

New York, NY 10007

iu\y 28,_ 2018

._ \\

l'\.._..! .l__ _’l\____ __'_.
ucai juugc ncueisfem,

My name is Eli Cohen. l am in real estate development in Manhattan, ever since high
school. l know Murray through the business comm\_inity and have done business with him,
He always impressed me as being very upstanding and he keeps his word, even if other
people let hirn down. This is sometl'iing l have seen lirsi-hand.

Murray had introduced me to a businessman who came up with an interesting deal,

and l invested halfa million dollars_ Time for pay hack was one and a halfy¢_>g_rg._
Unfortunately, the money was not forthcoming So, l finally decided to litigate Murray
heard about what was happening and felt very bad because he had introduced us. 'rie asked
to meet with me. He said he was not sure ifthere was sufficient liquidity for me to be
repaid.

He did feel a sense of responsibility because he had introduced us and made a
suggestion that l will never forget "l will pay you out over the coming munihs, and then i
will make a point ofcollecting from him," is what he said. On the first of every month l
would get a call from Murray for someone to pick up a check, and he made sure to pay it all
up. To this day, l am not sure ifhe ever got paid back,. but he marie sure that i dirl_

Murray happens to he very active in supporting charitable causes all over and l have
been privileged to participate with him in several of them, On one occasion, l went with
him to a meeting on behalfof Ezer Mitzion, an organization in israel with a bone marrow
bank for all in need. l will never forget that day. There was a lot of energy among all present
and pressure to donate. One of their recipients ofa bone marrow transplant was presented
to the group and to tell his stoi"y.

All ofa sudden, the man who had given him the bone marrow and saved fis life
walked in and was introduced to the recipient That was amazing. They embraced and the
tears ofthe irecipient were just something to witness. There was :no dry eye in the audience

21

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 23 of 77

l found myself giving a large donation, far more than l had intended. Murray responded

__________ ..:¢. ___ ,.._.J _....~,...._..~- ¢.L__.- ¢.,. L`_"..... ....!s

W|Lll d VC|_Y |dl 55 dUlIaLlUH d||U U|l\,UU|dst ULHC|D LU IUHUW bulk

Murray happens to be extremely hospitable. He knows that l am single and makes a
point of inviting me for the Sabbath and jewish festivals to his home both in Long island
and in Florida ifl happen to be there at same time as he and his family are. He is also very
sensitive to other peoples feelings Gr. one occasionl just befor c 1 'had a ...eeting with
Murray, l heard that a relative ofmine was very ill. Somehow, Murray noticed that l was
troubled and inquired what was going on. Ever since then, whenever l meet Murray or
speak to him on the phone, he will always begin with asking about my mnm.

rl la vl~ nll~ nnO'l\l‘\ an ‘- r\ on

' non um
lCC\-l Ll\¢lk G|SU 'VV|S|| ill 0 L|| l CH

\A\lr\»'\'r v nnv\r\v¢r\»-;.-lr n\rl-r_\r\ h viol- nl
I'Il»llla" J&\¢Il\.»l\.ls)l$] \'AL\' ll all VL l

l C
contacts l have benefited, and so have emany others, when asking Murray for introdu ctions
to figures in the business world. He is always open, and makes every effort to he|p. He
never asks for any reward or quid pro quo. He is just happy to be helpful

f)..

L»'¢~
1110

n \¢~ heu- ;S nrunr F-\n;r\n $nn|\¢\|n»-\;nn iron
5 ll“\, u`¢ l \rlll l\, bad la llu" l°bll l5l J\'ll\\.»l l\'l‘ 150 l l\v\vl

very bad for him because a longa asl know Murray, e is decent, proper and straight - l
know from my own dealings with him. Somehow, he found himself on the wrong side of the
law and he has pled guilty to wrongdoing l have spoken to Murray and he accepts

responsibility for what he did and is desperately trying to put things right and to begin
’\F"Al_

k
un \..»n.

f
J
1
,..

hon |~\l-\ nnrl 0-\-\ nn
\.l ullu L ou

I')

S'

¥our Honor, allow me to say that Murray is a good man, he really is. He failed
miserably in this case and is overcome with shame and remorse. He has been trying so
hard to make others aware of the dangers of skirting the law, especially young people, and

' ‘ o- l»~. 0
has spoken publicly about :t. He :s trying " put t.li..g:; right a..d l respec "'ll" ask that you

enable him to do so and to rebuild his life.

Respectfu|l_v,

£LZ_,/

Eli Cohen

22

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 24 of 77

Honorable Alvin K. Hellerstein
United States district judge
United States court house
Southern District of New York
500 pearl st.

N.Y. N.Y. 10007

Dear Honorable judge Hellerstein,

l'm writing this letter on behalf of Murray Huberfeld , my name is Michael Cohen l'm a

principal in a catering company called RAM caterers. lve personally known Murray for over 25
years both personally and professionally. My catering company has worked for Murrays parents
, siblings and most importantly for Murray and his wife. We've catered the births of his children
, Bar and Bat mitzvahs and the weddings of 2 of his children. As long as l've known Murray , he’s
been a respectful son , faithfull husband and a loving father and loyal friend . Over the 25 years
of working with Murray on a business level, we’ve only found him to be a man of honesty and
integrity, Murrays word is his bond .Murrays door is always open to anyone who has ever been
down and needed a lift , whether its financial he|p, advise or just someone to talk to. As long as
l've known Murray he has supported community activities , local schools and jewish institutions

On a personal level, a few years ago i found myself in a difficult situation, where i laid out a
substantial amount of personal money to a client who i catered for. l tried many times reaching
out to him to return the loan with absolutely no response for weeks . Weeks went on , with no
return calls. |n speaking to Murray and mentioning my dilemma , Murray said give me a few
days let me see if i can help you . With no dog in the fight , Murray brokered the deal and ali of
my personal money was retumed. |f not for Murray Huberfeld my family and l would've found
ourselves in a devastating financial burden.

Honorable judge Hellerstein , i hope this letter give you a little bit of insight into Murray
Huberfeld the man , husband , father ,client and most important the friend. Thank you in
advance.

`r'?;-; gaf C\..,/ j ,~j\,_,,,

l~»
Mlchael bohen
Foremost/Ram caterers

23

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 25 of 77

July 12, 2018

The Honorable Alvin K Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New Vork, NY 10007

Dearjudge Hellerstein,

l have personally known and worked with Nlurray Huberfeld for nearly 30 years, and so | would like to
relay to you some of my personal recollections of my dealings with i\/iurray.

l have always found Nlurray to be honorable in all of his business dealings with me, a “man of his word"
with respect to any agreements or understandings we may have had. i\/ioreover, i believe many people
know of his tremendous generosity in supporting charitable works in the Jewish community, both here

and in israei.

However, some years ago i was on the fundraising committee for a small parochial school here in my
hometown of Walia Wal|a Washington at a critical time when the survival of the schooi, which had
operated continuously since the 1880'5, was in doubt. l\/iy children were in attendance at this wonderful
schooi, so its survival had a personal importance to me. l reached out to Murray and explained our
plight, and even though he had no connection whatever to the Catholic community in our small town,
he made a donation 0f$100,000 to the school without a second thought, making him one of the largest
donors in our campaign. l cannot overemphasize how grateful we ali were to Murray for his generosity.

l know that Murray is a man of great personal faith, and l am sure that he will have a great deal more to
give to his fellow man in the years ahead. l consider it an honor and a privilege to have known Murray

both as a business associate and a friend these many years.

Sincereiy,

 

24

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 26 of 77

July 5, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of Ncw York
500 Pearl Street

New York, Ncw York 10007

Dear Judge Hellerstein,

l write to you today to attest to the character of my friend and neighbor Murray Huberfeld. I have
had the good fortune to know Murray and his family for several decades and I have witnessed
first-hand his generosity towards others.

As a member of the Village of Lawrence Board of Trustees since 2008, loan readily attest to the
impact that Murray Huberfeld has had on our neighborhood and the surrounding community

During the great recession of 2008 and afterward, Murray Huberfeld led a small group of
individuals Who provided financial assistance to those in our Village who had fallen on hard
times. His efforts to keep people on their feet was repeated just a short time later in the aftermath
of Superstorm Sandy which devastated our area in October of 2012. Once again, Murray
Huberfeld, and an even wider group of individuals, stepped forward to help the many people
whose homes and possessions had been decirnatcd by the storm.

Murray Huberfeld has always been at the forefront of aiding people who find themselves in
difficult times l have personally seen him on and before Jewish holidays distributing tens of
thousands of dollars in charity to dozens, if not hundreds, of needy people. Murray does this
with great respect and patience for each individual in need, sometimes sitting for hours to ensure
that no one is turned away.

l hope that sharing these details with your honor will provide context of the totality of Murray
Huberfeld’s good deeds and importance to our community l urge your honor to consider his
many good works over the years that have benefited so many people.

Respcctfully/' (

  
   

Dcpufy Mayor
Lawrence, NY

25

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 27 of 77

Honorable Alvin K. Hellerstein
United States District J udge.
United_$_tates Courthouse
Southern District of Ne.w York
~500 Pearl Street

N,ew ¥o'rk,. New -Yo_rk~10007

Juiy 20*~*‘, 2013

Dearjudge Hellerstein,

l have known M_u rr_a_y Huberfeld since the.tim.e`l Was-a young teenager. Murray`had been a
close friend of my parents `for many years prior. From the moment he moved into.my
hometown :of Lawrence, New York.he. immediately became a pi|iar of the community Whether
hosting charity'events at his home orjust_opening.his home to friends and'_fam_iiy on Friday
afternoon forevery'o_`ne t_o unwind,_ he has always been_a man of generosity. Fr_om institutions
_s'chools`, non+profits:and people coming 'into'his home, his-rgenerosity'was well known and he
always delivered when people in dire situations were in n.eed. l can go.on and on about stories
o.f`h'is philant`hropic ac_,tiviti'es, butgenerosi_ty is_not why l am writingyto you today.

About 10 years_ago l started a video production com`pany,l producing low budget commercials
and short films. Murray was one ofthe first guys to give me a shot. He_ had hired me t_o create a_
-short'_film st'arring his family, which would be played at his son s bar mitzvah. This opportunity
gave me legitimacy in the industry and afterward more people began trusting me with their
projects l Wil| be forever grateful to him for helping me get started

Over the next few years l continued'to work.with Murray’s'fami|y on a few more projects
Along with the Huberfe|ds, i found myself working o.n projects for-a lot]ot high net worth
families As you can imagine, you find yourself having to work with some not~so willing
participants (.te'e'hagers that are not interested will let it.be known).. .Working with Murray and
his family was always a joy and a pleasure Hi's children.were`always respectful and consi‘derate
to my.crew; This may seem a given, ;but the truth is, it’s not. l..can only attribute this to Murray’s
and Laura's_ commitment to their family, Having the ability to build What he has built over the
course of his career, but to also be involved in`j his fami|y’s dayto day life is no'.simp|e.task.

l have-seen a"p`roud, iarger-than-life man humbled over-the last two years. | have.seeh a man
`Who is remorseful, and~ful|y understands the situation in-W'hich he finds himse|f'today. Pricl'e is a
piece'of Murray’s makeup and that has been shattered to some degree Murray wants to help,
he wants to. d`o good, he revels being that guy that people can turn to When things aren't.go_ing»
-s"o great. | can only begin to try and understand how many`.peop|e-’ s lives he has"touch'e`d_ and
helped throughout the years, monetariiy being the tip of the iceberg. H`aving that piece of his
'|ife tarnished can be felt every time l have seen him since this all began.

26

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 28 of 77

Yo._ur Honor,I-this_is‘ a good man W_ho has done more-good deeds in his life than most. l ask_ you
humb'ly' to take my words into account when he is sentenced-.

Sincere'ly,
Dov F`ri_edman

27

n _..v~'-

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 29 of 77

Howard Friedrnan

.luly 5. 20l 8

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District ofNew York
500 Pearl Street

New York. NY 10007

Dear Judge Hellerstein,

l\/Iy name is Howard Friedman. l am an investor in Baltimore. l have served as the head of many
local and national Jewish organizations

l understand that Murray Huberfeld is scheduled to be sentenced in September. l would humhly
ask that you consider a lenient Sentence for him, l have known Murray for over thirty years. l know
him to be a man of great compassion and generosity. There have been times too countless to
mention when I have called Murray 10 help with some issue, whether institutional or individual

And the answer was always the same: “How can I help?”

Murray has a loving family, a devoted wife, and children who love their dad for the good father
he is, l count myself among his many friends and acquaintances who regard him as a true friend.
Murray has done many good and charitable things in his life, and his past is so much more than
this one wrong action, We must recognize all the good he has done as a devoted family man and
productive community member over those same years. Murray dedicated his personal life to
helping others and helping his community, Going forward now he can reform the errors of his
professional life with the help of his family and friends, his religious orientation, and with help
from God. He has sincere remorse for what he did and is striving to do the right thing in order to

make amends for his past actions
.iustice will be done. but l ask that alongside thatjustice the court take into consideration the impact

on Murray’s family. t`riends, and community, Whatever compassion and leniency that you and the
court can extend will help return Murray to his family as a devoted husband and loving father, and

to society and his community as a reformed, productive citizen.

I appreciate your understanding mercy and consideration

Sincerely.

pira/z k/

Ho\vard Friedman

28

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 30 of 77

Karen Chaia Friedman

Baltimore, MD -

July 18,2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

l am happy to write on behalf of Murray Huberfeld. l have known Murray and his family
personally for over 25 years, There have been many things that have impressed me about
Murray over the years, but the attribute that for me rises above all, is the commitment he
has to his parents and the care he takes of them. I know people have written you about the
charity he gives, his generous support of many community institutions and his acts of
kindness These are all wonderful and reflect a giving spirit. However, many individuals
use their success in ways that help the community and individuals 'l`o me that doesn’t
necessarily truly reflect who the person is. Watching the way a person cares for his
elderly parents, two people who would love him unconditionally, regardless of the care
he shows them, truly demonstrates one’s character.

Murray’s parents are Holocaust survivors They escaped the horrors of Nazi Germany
and came to America, the land of opportunity. 'I`hey built a wonderful family and had an
excellent name in the community. They were very active in good causes and raised three
community minded children. As their age advanced, so did their needs. Murray was
always there to ensure that everything was taken care of. The respect he showed them
was inspiring. The honor he bestowed upon them was obvious to all. His parents spent
almost every holiday with Murray and his family. Even as Murray’s family grew and
grandchildren arrived, including his parents and catering to their ever growing needs
never wavered. l truly believe the pain and embarrassment that this period in Murray’s
life caused his parents is the part of all this that hurts him the most.

During this time Murray’s beloved father passed away. lt is the most impactful loss of
Murray’s life. H is mother lost her partner of over sixty years. Her health is declining as
she advances in age. She depends on Murray for everything Now that she is widowed,
she needs him more than ever. I implore this court not to take Murray`away from his
mother and family at this difficult time. The pain his mistake has caused his.parents and
his entire family has stung in a way that the court can never truly understand.

29

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 31 of 77

l know there are many factors a court takes into consideration when sentencing I implore
this court to look at Murry Huberfeld, the whole man` and consider the impact a
protracted separation will have on his wife, children, grandchildren and especially his

mother.
Thank you for your consideration

Si erely,

(l/\il/V\

Karen Chaya Friedman

30

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 32 of 77

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New ¥ork
500 Pearl Street

New ¥ork, N¥ 10007

Dear Judge Hellerstein,

l have known Nlurray Huberfeld for approximately two decades and have had the pleasure to
get to know him on numerous levels. | observed him first as a community member, then
subsequently as a friend and a dedicated family man, and then as a business investor. lt is a
rarity in life that one has the opportunity to get to appreciate someone on so many different
levels and to have the ability to consciously advance the relationship as the friendship and
respect grows.

l have been living in the Lawrence, N¥ area for approximately 15 years and became familiar
with the name Nlurray Huberfeld as it quickly became synonymous with virtually every charity,
synagogue and yeshiva in the community. l recall wondering why he was donating to causes
and organizations that he was not afhliated with or did not have a personal connection to. l
would later learn from community leaders that Murray’s support was not at all about himself or
his personal gains but rather the greater community as a whole. The fact that his children did
not attend a school had no bearing on whether he would provide Hnancial support lust
knowing others, less fortunate than him, needed help with tuition was enough for Murray to
get involved. The same principle applied to anyone who needed his assistance.

These attributes remind me of a story l inadvertently heard first hand from the girl it happened
to. l was in the car with Murray a few days after he was arrested. He received a call from a
number he did not recognize and answered it while on speaker. The call was a from woman
Murray only knew of peripherally who was calling to let him know she would be praying for his
success and proceeded to thank Murray for paying for sleep away camp for her when she was
younger in order so that she didn’t have to be horne during the summer while her parents were
going through a tough time financially and in their marriage thereby exposing her to
unnecessary trauma. Murray had nothing personally to do with the family, nor the camp itself
but felt the need to step up and do what was best for a child in distress.

Another anecdote portraying the same character traits as mentioned above is a narrative that l
often repeat to people and lfee| is worth mentioning now. The first time | went to Murray’s
home on the Jewish holiday of Purim l witnessed something l had never seen before. ln
addition to the long line of literally hundreds of people waiting at the front door to collect a
check, l noticed a tent set up in an inconspicuous manner on the side of his house. Curious to
know what the noise coming from the tent was all about l walked over to see what was going
on. l was shocked to witness a fully functional soup kitchen, complete with tables and chairs,
where tens of less fortunate people were eating. Murray’s wife Laura was running the kitchen

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 33 of 77

and serving the patrons. l walked away from that with a tremendous lesson. lf you have money
and a heart it's not difficult to give charity, lt's going the extra distance and taking charity to the
next level that shows one really cares to make a difference

But even more impressive to me than his financial support for the community as a whole, was
his clearly visible level of respect for his parents, Although l did not pray with Murray on a
weekly basis, l did observe him walking his father, a holocaust survivor and an extremely pious
and committed lew, to synagogue each and every Saturday, rain or shine, hot or cold. Murray
simply did not feel it was respectful to allow his father to walk alone despite him being healthy
enough to do so. When Murray’s father was no longer healthy enough to attend synagogue
Murray made sure he had everything he required and requested in the comfort of his own
home. This level of respect for parents is something we can and should all learn from,

The family commitment however did not just end with his parents. My son Noah is the same
age as Murray’s son lack. They play on a golf team together and had matches around the Long
lsland area every Sunday in the spring and into the beginning of the summer. To be very frank
the drive out to some of these courses and the three hours you then had to walk the course
during the match were not always very enjoyab|e for the parents, especially in the heat. Despite
this fact Murray never missed one match and was always there walking along side lack cheering
him on. He influenced me to do the same which l will admit l may not have done without his

€nCOUl`Bg€m€l"lt.

My theory in business has always been, if it's not fun don't do it. This applies to the people l
choose to do business with as well and l therefore attempt to hand pick my investors with the
hopes of it enhancing my business life. And so after seeing who Murray Huberfeld was as a
community member and then a family man, l embraced the idea of doing business with him.
My instincts were dead on. After a period of time, Murray, understanding my ”fun" theory,
began inquiring about some of my business decisions and, as a person who welcomes advice, l
was happy to engage in conversation. This has led to many hours of intellectual discussion
about the structure and setup of my business platform. To my surprise Murray had picked up
on aspects of my investor base that he felt left me vulnerable and has since spent an inordinate
amount of time helping me reorganize without ever asking for anything in return,

There are times when l hear a story and for one reason or another it resonates with me and
sticks in my mind. One such circumstance occurred when l approached Murray to inquire
whether he wanted to partner with me in a business loan to someone l knew he was friends
with. He declined and when l_pushed him as to why, given the collateral was solid, he iust told
me he doesn't want to do business with that person. He proceeded to tell me that he lent
money to that individual in the past and although he was repaid his principal the person
refused to pay the interest portion of the loan despite him being clearly contractually obligated
The interesting thing to me was Nlurray did NOTHlNG about the situation so as to not
embarrass the borrower who was a community member. His comment to me was simply l
learned my lessc)n and now know never to do business with him again. Not embarrassing the
person was more important to Murray than the money he was cheated out of.

35

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 34 of 77

My relationship with Murray Huberfeld was now solidified. He showed me who he was from
every aspect of life.

But his ability to be there and help when needed did not end there. Once again, he went above
and beyond what others would do. A few years ago, during a mundane discussion with Murray,
l mentioned to him in passing that my sister’s husband had just lost his job. Without hesitation
he told me that perhaps he could help. He told me to have my brother in law call him and the
next thingl knew my brother had a job as Murray’s assistant, a position he held up until a few
months ago when my brother in law finally found something new. Till this day Murray won't
admit whether he made up the position for my brother in law or whether he really needed an
assistant. His answer is always the same, "what’s the difference".

Murray seems to always be present and available when help is needed. Around six weeks ago, |
was on the phone with my wife’s brother who just an hour prior had a 2.1 pound, two and a
half month premature baby in lsrael. During my phone call with my brother in law Murray
called in and l told him | can't talk and mentioned quickly the situation with my brother in law.
He right away, asked me why l didn't call him to help. He asked me for my brother in law's
information and hung up. Without our asking, we were cc'd on an email to the head of the nicu
at the hospital That email was followed up by a call to the head of the nicu by Murray as well
as many follow up calls to members of my family making sure their needs were met. What my
brother in law then realized once things settled down in the hospital was that Murray and Laura
Huberfeld had generously donated the nicu a few years prior and the hospita|’s respect for the
Huberfe|ds and their desire to fulfill their requests was evident in every action they performed
on behalf of my brother in law and his family.

l truly can continue on and on with specific examples that l have first hand knowledge of
depicting commendable actions committed by Murray on behalf of his family, friends and
complete strangers but l am hoping from the bottom of my heart that these few examples have
proven my point as to who Murray Huberfeld is as a son, a husband, a father, a grandfather, a
friend and a fellow human being. People make mistakes in life but someone like Murray needs
to be free to do what he does best, make everyone around him a better person.

a ,w..,.

Ron Friedman

3§

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 35 of 77

Bernard Fuchs

Lawrence, NY -

 

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

July 20, 2018

Dear Judge Hellerstein

I have been in the nursing home business in New York for over two
decades, Growing up the Huberfeld family lived in the same neighborhood in
Crown Heights and I remember when Murray got married. I happen to be 15
years older than Murray, so as youngsters we were not friends.

Murray was always a Very pleasant and friendly person. As a young man
working at Kosher Delight, he always had a nice emile and way with his
customers Because of him many singles would frequent the restaurant

In 2006 I reconnected with Murray and invested in his fund. In every
transaction and project, l found him to be a straight shooter and honest. I
never saw a person work harder for clients and he was a thorough mensch. .
He would fight for every dollar for his clients and investors and accounted for
every dollar spent on them. My son-in-law went to work for Murray and, in

tirne, became the COO.

I was very active in community causes and one to which I devoted many
years of my volunteerism, was the plight of observant Jewish Women who could
not obtain a get (Jewish divorce) and remained ‘cha_ined’ to their husbands.
Because a get has to be issued freely by the husband many abuses take place
that cannot be restrained In Israel, because husbands can be jailed for
withholding a get without legal cause, there is greater leverage to help these
ladies Over the years, I have helped 122 ladies gain their freedom.

In 2003, there was a ‘big’ and nasty case and where Murray Was
extremely helpful. A young man suffering from MS married a young lady
without telling her of his condition. None of his medication was kept in their
home, rather at his parents who lived nearby and where he would go daily. One

34

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 36 of 77

summer, two years into the marriage, the couple were vacationing in the
Catskills with his family. The young wife happened to walk around the summer
home and found him injecting himself with his medications She confronted
him, demanding to know the truth. The realization that the husband, his
parents, and the entire family were party to the two-year subterfuge was too
much for her. She decided that she could not remain in the marriage of lying
and deceit - she wanted a divorce and a get. The husband’s father declared that
there would never be the granting of a get, and only on his son’s passing would
she be free!

There are many avenues that we adopt to try and resolve such cases and
which include a large lump sum payment, community and social pressure. I
involved Murray in this case, as I thought we would have to raise a sizable sum
and he could prove helpful. This was still before he had his fund.

This Was a very difficult case and the families were very well known in
the Brooklyn community. All discussions were kept ‘under wraps’ to spare the
parties involved. We met with them for hours and hours Finally, a get was
achieved through multiple avenues

For all involved in helping women get a get, there are no kudos or
recognition, just the knowledge of helping people achieve their freedom, get on
with their lives and to support their families I must say that, subsequently,
whenever I turned to Murray in any such cases he was always helpful whether
giving of his time and experience, or flnancially. Over the years, Murray
encouraged my involvement even in unpopular get cases and was always ‘there
to show me support.

)

Your Honor, I do not make light of Murray’s case before you. Any
breaking of the law of this country is a most serious matter. l have had
opportunity to speak with Murray in this regard and he is fully cognizant of his
infraction and its implications He has tarnished a stellar name and reputation
for naught, and his regret and shame are palpable. Allow me to plead to the
Court on his behalf that consideration be given to a non-custodial sentence,
whereby he can continue with his good works to reach out to others

Sincerely,

M/;%`

Bernard Fuchs

35

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 37 of 77

3m 3&. Z)..£ O]
Dr. Samuel Fuhrer

_
New York, NY -

Juiy 18, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

I am writing you on behalf of Murray Huberfeld. I have known Murray for over 20
years, mostly on a social level. He lived for a while on the Upper West Side, and was a
congregant in the Synagogue in which l serve as “Gabbai” (person running the servicers).
ln that capacity, I witnessed his behavior, not only as a congregant, but in the way he
brought up his children, in their respectful behavior, and in his interaction with the other
members of the Shu|. Whenever there was an appeal for a worthy cause, or a situation
that required financial assistance, he was always there with a most generous contribution
He had a unique way of be&iending people, and I never heard a bad word about him,

As further evidence of my trust in Murray, l invested in one of the Platinum funds.
Although they are being held in abeyance temporarily, l nevertheless feel that he deserves
to be treated as leniently as possible in the difficult circumstances in which he finds
himself. l respecttiilly request that the court evaluate the man in the light of all the good
deeds he has performed, and all the generous charitable donations

Respectfully and with great sincerity,

/./ ,//
./'/ _ ' ‘

Samuel Fuhrer

 

36

Case 1:16-01-00467-AKH Document 280-2 Filed 01/18/19 Page 38 of 77

R~" l I'
1 /~‘}1.-.: ' _

11i31'a"11u1~

' l
¢d'| 0 ' .\ l
/..1"" .'».'.

»

>'-1111’ /-1".)7`»111) 1,1"11 :1.'11'1 d.: 111 r

1_)/»\('*"_,."`1(“_)"

z1'1._11"211§ /;'11)`\.’ »J/';§/ ..-?-,'.»3 /":1‘¢"

1 '- ;

11",~1-:1'11§'.1§1 1.;-.~..11' ':'._.1:

ill-l '1'.11') 1111'.'_-:1'1~1'-1~". r11"1-:111,-‘ ~.~/1,1`: 1 .hl.‘)`+' ~:-f!=.=“/ :,11111/-. 111 `1’11..1-/£1111111;"{&,'1111: 1

. _ .~ .,-..».'.--. . ¢..~_~|.1' .."-..-
\. ’ 4 'ii!i-/ .‘"J" .,"i- .~' ,!..' 1’ 1.1'.»'1 _.-‘F. i.l-' l~ l:-;

:" .- i~‘() 1'.;. "_ , ll

 

"'~ ,‘- . .1-.1_'":=--. . `. § " ,. 1111 1 11',1!11/.' 11 113,=‘1_1121:;51_}’ 3111 11~ _
. . ~':1'_111,11111 iozvuiorl11111.).1/)'11111111 /1.:.

»~ .1 1£;11;'1~1-1:1:. ., 111 111 '1 10i11:t1-.1r1 1'111,".1‘1-.‘11=.;11 1: :'1‘ 11 _111_»§- -i.")l 1111=;1: 1

1=- '.~»un: 1113'1')~11-' 11 1111111'1~111;11111.1.1;'1/ usa 11 .11_1..;11'.’/ .11111;-' :111; 1' ;1'.\'1:1;~.~-.1

   

 

-.‘--1='1 -!').’1",_1`,;`1.»"1’1’1.»" iii -/ '.1`1'.11'11 t-I_!i‘<'$l'-'. 1'.~1'1"11 ufl. .1'1.1'.1’¢.1-.'~/ - ‘-:.'1'.11'11,111€_ 1..~,.~‘ 1;
.11.1.': 11_:-...,11-'§.1-.",~'/.'111”..“.- 1;11 -.'.1‘1':','~/'1111 l:’.:: ‘.~"‘j"'.,€i ‘¢;*;5"=~'?"’" "' c "‘3~"" f’5~-‘§-*‘~"

 

.1;1)11:!'1 1'1'1`1¥?5$1=1.'=1 ~.11`1!'11'1‘.‘1111;1 511 Lv""' .11:11 1 . 1.';1'11 1-/1.111 .‘: 11 ; 1111 111 . 111‘.11)`1/'1'1‘1111'~:1.='1 ;»_/.
1:!1`.»'1'.=1'¢;111'.111 1111"11 1~.-1‘:1'1'291:)$11'1'.'1'-1'.'11'. ! .{`11'11;':1)1;11:~)1:.»11111/_.»~.11.1111 1'). '.111 ,=.'1:=..1 '.,»11. /_:11§.‘ 1 es:-".?€i./.
.3111_;1 '_)1!1"311'1¢.'111250.1;:1:-':1. 111.`;;',-§1"1:1.1 .-'~F; :," <,-1»~?1 :i()q .»‘.1_:'.{1111'.111‘.'.,1
\'= t~111 1111 11. ' v '~.1:: ' `;' 1 . 1 _-'.='.i '-1~,11:.-'~~ '

 

__,_.v,-’=_:._ ,..1_~. ., ~ 1 .71\1.¢. .»..1_ .4 ». ..¢.._ ¢11_ 1..¢ .¢..1.- . ¢-..-_ ,» ....r L ,...‘“_."»;¢‘..".'3,4`5_9._¢`44‘~¢4¢
»:~ _ - , \`_ :. -`¢. . , .
.-!1,1:1‘.» 1.11~1;1!,~.--...1.1'_1lUli°J'.,'1°='<'.:3.`li

 

37

 

Case 1:16-01-00467-AKH Document 280-2 Filed 01/18/19 Page 39 of 77

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Vour Honor,

l am writing u a letter on behalf of Murray Huberfeld who pled guilty and l wanted u to know certain
acts of kindness Murray had done for me, my family and my community.

l first met Murray over 23 years ago when l was dating a girl in London and going through a challenging
time with her family. Murray was 100% accurate in his information of the family and was able to
objectively help me in understanding why they were being difficult to me and at the age of 24 l will
always remember his thoughtfulness, empathy, accuracy of the complexity of the situation as well as his
very useful advice.

When l was a bit older my father was diagnosed with a serious illness. right before an important Jewish
holiday and Murray saw l looked very down and l told him the sad news. The next day Murray came
over to see my father and cheer him up and he did do that successfully. l don't think anyone else could
have cheered my dad so much, when he got such sad news, but Murray was sincere and thoughtful and
found a way to build my father up. l will always be grateful to Murray for cheering about my dad, which
in return cheered up our family, at such a challenging time in our lives.

The last incident was more recent when l chaired a search committee to find a senior Rabbi for our
congregation. l asked someone else on the search committee to reach out to Murray on our lead
candidate. Not only did he spend over an hour with my friend on the search oommittee, but more
importantly, he gave the most accurate information in conhdence, which helped us immenser through
the volatility of the process.

Now that i am older l remember so well the respect Murray gave both his parents when l was single
studying away from home, when Murray generously would hoist me for meals with his family. His
sensitivity to making sure his parents were happy, was very impressionab|e on me, till today.

l think Murray is a very capable person that has done a lot of good for others and l look forward to him
having the ability to continue doing remarkable things for other people and l believe he can continue to
do even more good for more people now that he has this setback in his life and has remorse about it. l
believe he can prevent others from making mistakes and he is someone who has great leadership
abilities and intuition and has a way of helping those in need by his charming personality and ability to
connect to people in need and get them the helpful advice or the lift they need now.

Thank u your honor for reading my letterl

Very Truly Vours,
A’ 1
lacob D. Gold

38

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 40 of 77

Shai Graucher

The Honorable Alvin K Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

Dear Judge Hellerstein,

l write to you from the Holy City of Jerusalem about a man that I know since my
childhood and who is a good friend of my parents - Murray Huberfeld.

Here in Jerusalem I have continued my yeshiva studies and my time is taken up
with advanced Talmud and Jewish thought. Over the last decade, I have been privileged
to author ten volumes on Jewish law, Jewish philosophy and books of the Bible. Living
here in Jernsalem, I have also been fortunate to spend time with the leading scholars
and Talmudists.

The reason that I give this introduction is not for any self-aggrandizement, but to
attempt to give the Court an idea of the environment in which I find myself and,
consequently, the value system that is expected from those with whom we come in
contact. Not that all have to be scholars, but the propriety of inter-personal relationships
is paramountl

Over the years, I got close to Murray. As a youngster, I stayed in his home,
especially when my siblings and I attended summer camp in America. I had the
opportunity to see Murray and his family from close-up or from behind closed doors.

Murray is the kindest host imaginable, always putting his guests’ comforts and
needs above his own. The greatest and most positive impression that I have of Murray is
the incredible way he honors and cares for his parents. I happen to love and care for my
own parents very much, and try to do whatever I can to help them. But, I can say that
with all my learning and knowledge and efforts to hone my personal conduct, nothing I
do could ever parallel how he honors his parents. In fact, no one that I know comes
near.

I believe that his respecting and honoring his parents goes far beyond trying to be
kind to them because they are Holocaust survivors. There is an innate decency and
consciousness that they gave him life and this is the least that he can do. Murray made a
point of seeing and Speaking with his parents every day, In an age when people are

39

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 41 of 77

always taken up with their own affairs, often petty and self-centered, Murray has always
put his parents as ‘number 1’.

When staying at Murray/s home, I was witness to the many people that arrived at
his home and who needed his help. Many came to consult and get his input, and he
would spend as much time with them as they needed. Those who needed financial help
were never made to feel that they were receiving handouts. In fact, Murray was able to
make them feel that they were doing him a favor by coming to him and letting him
participate While years have gone by since I stayed at Murray’s home, what I saw is
indeliny engraved in my heart - in the realm of kindness and outreach, Murray will
always be my role model.

I have also seen how this concern and conduct has affected his own children.
Their love and respect for their parents is a copy of Murray’s conduct to his parents and
to Laura, and the care for each other is an example to all.

Your Honor, that Murray finds himself in this case is exceedingly distressing to
me. To use a colloquial expression - ‘He didn’t need this in his life.’ Although a strong
businessman, he has, to the best of my knowledge, always been fair. He tries to help
others, far beyond the call of duty and is liberal with his tirne, effort and even funds.
Somehow, this good man erred and tripped up badly, so much so that he is facing
sentencing, and my heart breaks for him, The Talmud (Sotah 3a) states that ‘a person
does not sin, unless a spirit of foolishness overcomes him.’ I believe that this is what
happened to Murray.

To paraphrase Proverbs 24:16, ‘a good man may fall and rise again.’ Here a
good man fell, and fell badly. However, in a community that has respected him admired
him, Murray has accepted responsibility and has done so publicly and repeatedly with
all the attendant shame. I know that throughout this entire episode he has suffered total
humiliation. The Huberfeld name, which has been a good and respected one, has been
disgraced, and Murray has had to live with this. Kindly enable him to rise again and play
a positive and meaningful role in society. I pray for Murray and his family.

May the Almighty bless you in your deliberations,

Shai Graucher

40

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 42 of 77
. ' 1 l \;_y¢;_‘, '
Med/ca/ Si./pp//es and Sen//'ces

July 1, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Your Honor,

lam writing today on behalf of l\/lr. l\/lurray Huberfeld, a person who l have been fortunate to have
known for about 40 years,

l do not know exactly how one writes a character reference for someone who l have known to have
done so much good for so many people throughout the years, As so many people | know have benefited
from his patience, kindness and basic goodness.

l first met IV|r. Huberfeld as he set out to envision what was to become the first Kosher Fast Food
Restaurant in Brooklyn, NYC. l had an office across the road on Avenuel and whenever Murray needed
a break from planning this shop he would come up to the office just to spend some time with us. l
remember the sparkle in his eyes as he laid out his vision of creating a classy, clean and spotless place
with delicious hot food served fast and fresh. His stated goals at the time was to provide a place where
a family with children could come and purchase a delicious meal at affordable prices.

l remember thinking to myself and wondering that though we weren't far off from each other in age,
what was it that prompted a young individual as he was at the time, to think of others... to think of

families... and the expenses they had in feeding their families. l remember resolving at the time to begin
thinking of others as well, as | would grow older.

That was the beginning of our acquaintance Kosher Delight went on to become a real success and
served the community as no other family restaurants did.

As the years went by, l began to hear of one charitable organization after another, one needy Yeshiva
after another, as well as numerous private people who were always gaining from |Vlr. Huberfeld's advice
and goodness of heart. Once in a while l would bump into him at an event, get a friendly smile from
him, try and catch up on our respective families but first and foremost, it would always bring me back to
that young man who began his first business endeavor with the plan to ’help families have a place where
they can get a fresh hot meal for the right price.’

‘ ‘<M1"/4;1_/l,`@_;flir.€;¢¢z::e.:;@:f

 

41

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 43 of 77

f \:r
Mer//r?a/ Sr//_)p//'es and Se/i//ces

Today | have four married children raising their own families who reside in the same area as does l\/lr.
Huberfe|d. lam always hearing of a helping hand here and a kind word of advice there from l\/lurray and

his family. And | see that that streak of goodness which | was made aware of so many years ago now
continues and carries on to the next generation

   

v

~e(ph (Yq_ssi) cream PREsiDENT

GERll\/IEDIX, lNC

5

‘Ct;/‘/'/;~;j /0_/;[)¢; _(__Q;{`/j§§g:zxgz_:r ”

 

42

Case 1:16-Cr-00467-AKH Document 280-2 Filed 01/18/19 Page 44 of 77

q

August 1, 2018

The Honorable Alvin K. Hellerstein
United States District judge
United States Courthouse
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Murray Huberfeld
Dear Judge Hellerstein,

l understand that Your Honor is scheduled to sentence Mr. Murray Huberfeld on September 14,
2018, in respect to his plea of guilty to a single count of conspiracy to commit wire fraud. The
purpose of this letter is to provide Your Honor a character reference on Mr. Huberfeld, including his
enormous success in business, his magnanimous phi|anthropy and his deep care and concern for
peop|e. Further, | understand that Murray Huberfe|d's plea includes an agreement to sentencing
guidelines of six (6) months to a year. ln this regard, an additional purpose of this letter is to
beseech Your Honor to recognize the immense contributions that Mr. Huberfeld has made to the
community at large and his remorsefulness in the case before ¥our Honor; and according|y, to
sentence Murray Huberfeld to probation and community service, and by doing so, NOT sentence
Mr. Huberfeld to prison. The case before Your Honor cries out for such an act of mercy on Your
Honor's part and the interest ofjustice would be served with such a sentence. Such a result would
give Mr. Huberfeld, with his plethora of talents, the opportunity to give back more to the
community.

At the outset, l provide a`brief observational standpoint of the undersigned lam an officer of the
court; admitted to the New York State Bar and the Unites States District Court for the Southern
District of New York. l have known Mr. Huberfeld for over ten (10) years; and worked in association
with Mr. Huberfeld for over five (5) years at Centurion Credit Management and P|atinum Partners.

l
43

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 45 of 77

ln addition, l attended Mr. Huberfeld's entire trial, including the jury deliberations lt is fair to say,
that l know, and am quite fond of, Mr. Huberfeld, his immediate family and various members of the
extended family. Mr. Huberfeld's parents immigrated to the United States after suffering terribly in
concentration camps during the Ho|ocaust. Mr. Huberfeld's father, of blessed memory, and Mr.
Huberfe|d’s mother, started a new life in Brook|yn and insti|led in Mr. Huberfeld the value of work
ethic, as they worked hard to support their family as owners of a well-known kosher restaurant,
Kosher De|ight in Brook|yn and Manhattan. | had the privilege to meet Mr. Huberfeld's father
several years ago, during the last years' of his |ife. He was a Prince of a Man and one of the nicest
and finest human beings that l ever encountered He greeted everyone with the most pleasant
countenance with his a huge and warm smile. Mrs. Huberfeld, Murray’s mother, who dutifully
stood by her son, during the arduous trial, is a paradigm of refinement.

I turn now and provide the following character reference in the highest order in support of Murray
Huberfeld. How might one measure the greatness of a person? Some argue that wealth and net
worth might be a determining factor. Others argue that intelligence and business acumen are
determining factors. And yet others contend that one's values (kindnesses, gent|eness, and
humility) are the determining factors. While none of those categories are determining factors in and
of themselves of the greatness of a person, Mr. Huberfeld is stellar in all of those categories as

discussed below.

N|r. Huberfeld is incredibly talented and smart with tremendous instincts in business. With those
talents and incredibly hard work, Mr. Huberfeld successfully started and built Centurion Credit
Management, focusing on asset-based |ending, which entity ultimately merged into P|atinum
Partners. Although | did not work directly with Mr. Huberfeld, during my five (5) year stint at
Centurion and P|atinum, | had many occasions to see Mr. Huberfeld in action, Mr. Huberfeld
demanded excellence. He was focused, smart and a very seasoned and tough, yet fair, negotiator.
Most significantly, Mr. Huberfeld's integrity was and is beyond reproach. His word was his bond. lf
Mr. Huberfeld said he was going to do something, he did it. He never went back on his word.

Mr. Huberfeld's success in business was matched by his success as a magnanimous philanthropist. ln
this regard, | only have an inkling of Mr. Huberfeld's greatness in this area. Mr. Huberfeld and his
wife, established a Charitable Foundation and supported significantly education and cultural
organizations around the globe. Mr. Huberfeld's charitab|eness was complimented by Mr.
Huberfeld's huge heart and care for individuals less fortunate than Mr. Huberfeld, | was quite
moved by Mr. Huberfeld's unique care for people, which was evident to me several years ago when
Mr. Huberfeld discussed with me the then upcoming joyous Jewish holiday of Purim. As customary
on Purim, it is meritorious to distribute charity and needy persons visit the homes of wealthy
individuals in the hopes of collecting money for their needs. The fact that Nlr. Huberfeld's home
was a known address for such charitable giving was not the impressive part. What was incredibly
touching and hugely impressive to me was that, in a very quiet and humble way, Mr. Huberfeld
shared with me privately that he put up a tent and catered a beautiful meal so each and every
person that visited his home collecting money, was invited to a first-class meal served throughout
the day. Specifically, l\/lr. Huberfeld said something to the effect that "poor persons come all day
collecting, and many barely have enough money for food, so l want to make sure that each one of

44

    

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 46 of 77

them has a beautiful meal on Purim at my home, and do not just feel like they are collecting." What
an example of care for people and their feelings

Mr. Huberfeld's concern for people manifested itself to me many years ago and l was a direct
beneficiary of Mr. Huberfeld's kindness. l was introduced to one of Mr. Huberfeld's partners and
had a networking meeting with that partner, as l was between jobs and desperately looking for
work. At that meeting, l was introduced to Mr. Huberfeld for the first time. After learning a little bit
of my background, Mr. Huberfeld unsolicitedly, jumped into action and picked up the phone in front
of me and made several calls and introduced me to several individuals that he thought might be a
good fit for my employment He helped me because he cared about my plight, after meeting me
for just a few minutes.

Finally, turning back to my question about what determines the greatness of an individual, perhaps
the answer to the question is that we can measure the greatness of a person by how one handles
adversity and life's tests. Nlr. Huberfeld was put to a very difficult test in this case. The allegations
against Mr. Huberfeld were serious and the associated trial was significant adversity, to be sure. Ivlr.
Huberfeld, with the enormous support of his family and close friends, rose to the occasion and
endured the discussions, newspaper articles and arduous trial with yearlong preparation, with grace
and humility. During the year of preparation and during the trial, l spoke to Nlr. Huberfeld many
times and it was apparent that Mr. Huberfeld understood the gravity of the charges against him and
was very remorsefu| for his role in submitting a false invoice to P|atinum Partners. With a federal
case soon to be behind him, Mr. Huberfeld's admitted involvement and indiscretion in submitting a
false invoice does not, in my view, warrant incarceration. Alternatively, a sentence of probation
with community service would enable Mr. Huberfeld, with his vast business experience, to repay the
community for his crime, in a very meaningful and productive way.

Accordingly, l beseech Your Honor to sentence Nlr. Huberfeld to probation and community

service.

Respectfully submitted,

/ ,-'
/,. v _( /_/!<_¢» ;-
i' / /,»' : » ' \_/rr_'_\
el~/ "i' * 1 /

"~\(`._\` t

Aharon Greene

45

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 47 of 77

Avi Hager

New York, NV-
_

The Honorable Alvin K Hellerstein
United States District Judge
United States Courthouse
Southern District of New Vork
500 Pearl Street

New ¥ork, NY 10007

Dearjudge Hellerstein,

| am writing to you about Nlurray Huberfeld, a man l know since | was six years old. He
gave this little boy, me, so much joy. At that tirne, he owned the Kosher Delight fast food
restaurant in Flatbush and it was the biggest treat for me when my parents took me there. Not
only did l love the food, but every time l came into the store, Murray would let me come behind
the counter and ‘serve’. When l was older he would actually let me work behind the counter.

The kindness that he showed everyone, but especially me, was precious. He knew l was
adopted ~ both my parents are children of Holocaust survivors and could have no children of
their own. His parents and my grandparents had similar backgrounds and were good friends.
My grandparents live in Manhattan and they helped Murray and his wife Laura find an
apartment in Manhattan where they lived for a few years.

Ever since then, Murray often mentions that kindness that they did for him and will
forever try to repay that favor whenever he can. As time went on, l found out that a good turn
done to Murray is something he will never forget. He is a perfect example of a person who is a
giver and not a taker.

He is a fun person and always has a group of people around him and makes people
happy, lt was always fun to be with Nlurray and he became like a big brother to me, even
though there are fifteen years between us. That meant so much to me as l had no siblings. As l
grew older, l went into real estate business with my father.

lt is very painful to me that Murray finds himself in his current situation. This is not
Murray. His word is his bond, as is his handshake the best contract Murray himself is very
pained by it all - he makes no excuses and accepts responsibility for a terrible mistake. These
long months that he has been awaiting sentence have been excruciating for him and a
nightmare for his wonderful family. Murray will not do anything like this again and desperately
wants to start his life afresh. Please help him to do so.

Sincerely,
Avi l-lager

46

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 48 of 77

Robert Hershowttz

]uly 12, 2018

The Honorable Alvin l( Hellerstein
United States District judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

Dearjudge Hellerstein,

Today, l am a businessman with my own company involved in investments
However, when l met Murray some 40 years ago, we were both single and in the restaurant
business. We would spend weekends together and double date. Those were days when we
both were working hard with the hope of one day being successful

When we made parties together, Murray would collect money from those attending
to help us defray the costs of the parties However, it was not uncommon that, as much as
we needed the funds, if Murray was ever aware that someone attending was in need, or
that he heard of a family in need, he would make sure that the money collected went to that
person or cause. And then we would have to make a plan to cover the party costs. l always
appreciated his decision when it came to helping others and wanted to be part of it.

Over the years, we became very close friends, so much so, that he walked down the

aisle when l got married. Ever since those early days we go to each other's family and social
events.

One thing about Murray that impressed me almost from the day we met through to
today. is the respect, if not reverence, that he showed his parents. No one in our group,
myself included, keeps the commandment "Honor thy father and thy mother" as does
Murray. He is always solicitous of their welfare down to the smallest detail and will wait on
them like a worker. l remember how, in those early days when our group of friends would
go on a vacation trip together, almost every day Murray would be on the phone to his
mother or father to see how they were doing and if they needed anything His children
grew up witnessing the honor with which he treated his parents and that has had a

profound impression on them in how they interact and their relationship with Murray and
Laura.

Murray was always a very friendly guy, and while he was successful in business and
various projects, he has always been open to the needs of others. An incredible example is

47

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 49 of 77

what he did when he came to marry offhis children. He didn'tjust make a wedding for his
daughter, but he sponsored a number ofweddings at the same time for children of poor
families in lsrael. This arrangement by Murray was not common knowledge, because he felt
it was just something to enhance and give greater personal meaning to the family wedding
of his children. He does not like to show off the kindnesses he does to others. l happened
to find out about what he was doing at the time when the arrangements were being made.

Aside from his charm, personality and sense of humor, Murray is very smart So,
when he tries to help people, he makes time to sit down with them and help work through
their issues. Sometimes he will help them calculate and negotiate a settlement between
feuding parties. One case was an amazing 'feather in his cap’. There was a family, where
two brothers had not spoken to a third brother for 20 years! The dispute had stemmed
from a family estate and had spiraled downwards. Murray heard about the situation and
decided to try and help. He spoke with each of the brothers individually, then he got them
together and helped them confront the issues. The entire family, including children and
grandchildren, were together, trying somehow to make up for lost time.

l write this letter to Your Honor with a full heart, but l feel awkward writing regard
to a crime associated with Murray. The Murray I know for all these years is a straight guy.
You can take his handshake to the bank. That’s the person he is. How did he get himself
shlepped into this quagmire? He didn't need itl and he says so himself He feels so bad and
foolish. His embarrassment and humiliation follows him around wherever he goes and is
recognized.

l don't know if he will ever get over it all, no matter how much time goes by. lie has
besmirched a good family name and a stellar reputation When l speak to Murray over
these last months, l hear the break in his voice and l know that my friend is hurting badly.
Please give him a chance to heal and rebuild.

Sincerely,

Robert He sko tz

48

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 50 of 77

Honorable Alvin K. Hellerstein Iuly 5, 2018
United States District judge

United States Courthouse

Southern District of New York

500 Pearl Street

New York, New York 10007

Dear ]udge Hellerstein,

My name is Alan (Avi) Hier, l have known Murray Huberfeld for about twenty
years both as a personal friend and mentor. I work for the Simon Wiesenthal Center
as Director of its missions and development in connection with the Museum of
Tolerance ]erusalem.

When I first met Murray l was immediately impressed by his positive energy
and his natural joyful personality. He was a very successful businessman and I was
just starting out. He was always available to me and gave me his full attention
whether it was business or personal advice.

As our relationship grew and developed over the years his family and ours
became very close. His generosity always extended to opening his home to our
children who by then had moved from Los Angeles to New York. As busy as Murray
was he always answered my calls or called me back whenever I reached out to him.

Over the years we spent much time together during the Passover holidays
where we observed the extraordinary respect and care he and his family gave to his

elderly parents who were Holocaust survivors. We always remarked amongst
ourselves that Murray has a heart of gold.

In later years we also spent the Succoth holidays together in Israel where
Murray made a point to always include Rabbis and those less fortunate to all his
celebrations.

During Succoth, Murray Chaired the Simon Wiesenthal Centers Documentary
Film Premiers in ]erusalem. l organized these events and remember very well how
Murray went out of his way to help raise donations and look after the smallest
details to make the evening a financial success. l also noticed the tremendous

respect he showed for all the Holocaust survivors who came to the films, making
sure they were comfortably seated. '

On one special occasion l had the honor of arranging a trip for a group of
donors to have an audience with Pope Benedict l was so impressed when Murray
told me the reason he wanted to go was to share a personal story with the Pope and
give deep appreciation for the Catholic family who hid his mother’s family and saved
their lives during the Holocaust.

Your honor, respectfully, l urge you to take into consideration the
tremendous good deeds that Murray Huberfeld has done throughout his life and
which l am sure he would continue to do when this sad chapter is behind him.

h Sincerely, :

Alan Hier

49

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 51 of 77

Chavie N. Kahn

_
~YC-
_

Honorable Alvin K. Hellerstein
Un|ted States District Judge
united States Courthouse
Southern District of New ¥ork
500 Pearl Street

New ¥ork, New York 10007

luly 4, 2018

¥our Honor,

Today, on American's day of independence where we are so thankful for the freedom that we enjoy
as Americans, l am thinking of Murray Huberfeld. Murray and l have been good friends for almost
30 years. l am writing in support of leniency in your sentencing of Murray.

l first met Murray when we were both single on the Upper West Side of Manhattan. l saw how
Murray opened his apartment to friends, and hosted friends who were going through tough
financial and personal times. Murray in fact hosted my husband for the Jewish holidays, when my
husband was newly divorced. Murray has consistently been, and is, very generous of his resources -
- tirne, money and energy-with his friends and the wider Jewish community. l will not address his
significant philanthropy to a myriad of worthwhile causes both here and in israel-l will focus on
Murray my friend.

Murray is a complex soul. l feel close to Murray for many reasons. First, we are both children of
European parents. Based on conversations over these many decades, | know that Murray does not
take the biessings of America for granted. He, as l am, is haunted by the horrors of the not-too-
distant European past where one's freedom was eviscerated. Murray is self-made, one might say he
is the manifestation of the American dream. He used his sharp intellect, business acumen and street
smarts to first build a restaurant business and then build a financial business, Nothing was handed
to him. Murray understands how blessed he is to be able to build his family and his life in America.
As | am sure you have |eamed, Murray’s parents are Holocaust survivors, and that has very much
shaped his interior drive. Put simply, he was not brought up with a silver spoon in his mouth.

Second, Murray is a loyal friend through easy and difficult times. ln tough personal times, when l
got divorced from a friend of his, Murray did not distance himself from me and continued to be
friends with me. Murray understands the importance of showing up for friends, and is not a friend
that is only there when convenient Murray has included my husband and me in each significant
personal milestone over these decades, whether in America or lsrael, from a grandchild's bris to a
wedding--and has made the effort to be at my family's milestones.

50

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 52 of 77

Th:rd, white Murray and l both have strong personalities we share the need to emot'onall'y' connect
with others tie and l are able to communicate well. even though we do not share the same views
on several topics Wnether the topic is one of israeli politics iew\sh law or gender pa'itv-w'hile we
may not share the same view, Murray and i are able to talir. through hot-button issues ir\ a
sometimes sharp give and take. and ultimately we agree to d=sagiee. And sometimes we even see
each other view and enlighten each otherv Most importantlv, l know that l can reach out to
Murray when l have an issue and he to me Murray is a tiuc friend

Muf-'av if, paving 3 pi=t£‘ Ea(?i doc every day now-he understands tl‘at ne will continue to pay for
his actions Shortly after he was ind cteC. l $tODD€d by iO Se€' Murray yii his home, l`li€ home was
ocif:l, and sitting aiom.' un his limit steps Murray commented that l was paying a "sh¢va cail'
icondolence call after a death)~. The usually giegarmus Murray was quiet and reiiective l ask you to
consider a lenient sentence to allow Murray to rebuild his life

St. 44 l

r§j, A r~ l" ' .'l ~. _.

i ‘\.!Al f 1~'} f i il '. _" " x l
‘ ’ i . : ._

crime ii kahn ‘

51

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 53 of 77

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

My name is Craig Kirsch and l reside in Woodbury New York. l have known Murray Huberfeld for
almost 24 years. l met Murray when l was 25 years old. A mutual friend thought Murray and l would get
along and since we were both in the finance and investment business, maybe a strong business
relationship would develop. l-iere we are 24 years later and Murray and l are still very good friends.

As l am sure knowing Murray, his family, and his generosity you will be receiving an enormous
amount of letters attesting to his character, his loyalty, his honesty, his friendship, his responsibility to
his family, friends, and his community. All of which are true and probably can't be described in a letter.
Your honor, l have sat in dozens and dozens of meetings with Murray and experienced firsthand how
diligent, careful, respectful, honest and especially morally and ethically compliant when it came to
putting a deal together or investing. l have also experienced Murray looking at me or his other
colleagues when he thought someone was even remotely trying to say or do something that wasn't
100% above board and immediately said, "Not For Us“. lt is this firsthand experience that l still sit here
today and question what was going on in Murrays head on why such an honest, hard working, family
man would make such a M|STAKE. l know Murray has accepted full responsibility for his actions and is as
remorseful as an individual can be. As far as Murray as a person, it would take me 25 pages to describe
what l have seen this man do for his community, family, friends, and even strangers or people he has
just met. 15 years ago l myself was going through some trying times. lt is during these trying times that
one sees who their true friends are, Murray was one of them. The constant calls and caring, while
always asking if he could do anything to help me or my family. On another occasion, my friend who
Murray never met was down and out and needed a job. While sitting in Murrays office, I asked if he
knew anyone that needed an excellent employee. Without hesitation, Murray said "let me see what l
could do". By the end of the week, my friend, a complete stranger was now employed and able to start
providing once again for his family.

52

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 54 of 77

Your Honor, | can't imagine how difficult it is to determine if someone is a bad person or if they
are an incredible person that made a mistake. l can assure you your Honor, they don't get better then
Murray and his family. l understand that your Honor has the discretion when handing down a sentence
so l looked up the definition of discretion, "The freedom to decide what should be done in a particular
situation". Your honor, if there is ever an individual that deserves the most flexible, lenient, and
compassionate part of your discretion, it is Murray. This unfortunate situation and the years that
followed have already been a sentence on Murray and his family. | beg for your understanding that this
is a great person that made a huge mistake.

l thank you for allowing me the opportunity to write to you.

srth

Craig Kirsch

53

Case 1:16-cr-00467-AKH Document 280-2 Filed 01/18/19 Page 55 of 77

Chaim Kiss

‘l|eanec!, !! -

July 20, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New Vork
500 Pearl Street

New York, NY 10007

Dear Judge Hellerstein,

l write this letter on behalf of Murray Huberfeld, a personal friend who l know for over
thirty-five years We met in our early twenties. We were both bachelors and we became good
friends from the start We spent a lot of time together, laughed together and shared in family
occasions

For 12 years, l was the cantor of the West Side Congregation (WSl) on 76m Street in
Manhattan. Our ‘Carlebach' style service was to reach out and inspire a wide spectrum of the
Jewish population in an environment that embodies holiness, spintuality, and joy. Murray
identified with our synagogue and its warm approach to outreach.

My wife, Carole, and l subsequently relocated to Teaneck, however we visited the
Lawrence community on many occasions | was pleasantly surprised to see how Murray had
incuicated much of this ‘Carlebach’ approach into the community there. Just as, years ago, he
had been involved in the West Side community and helped young singles, Murray had become
a catalyst for good and community growth in Lawrence.

Murray is very much liked and he tries to help people in any way he can - whether a
good word, a warm and tasty meal, extending a hand of friendship and advice, even business
advice, where needed He always keeps his eyes and ears open for me if there are any singing
gigs, such as weddings and he recommends me.

Murray is the most welcoming and friendly person to all, irrespective of race, color and
creed. His financial success has not gone to his head or given him airs. l-le is a mensch through
and through.

At Passover tirne, l usually lead the Seder celebration meals and religious sen/ices, and
head the musical entertainment at a Fassover kosher resort On two of the years, Murray and
his entire family were at the resort where l was leading the services Even iri the temporary
synagogue at the resort he helped organize the chairs, prayer books and other needs. Whether
talking to fellow guests, waiters, waitresses and workers in the hotel, he treated each with honor
and respect That is Murray - helpful and charitable, and is a much-loved person,

54

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 56 of 77

Murray is very dedicated to his wife Laura and his five wonderful children. He is,
unquestionably, the anchor of the family, and especially for his elderly mom. A phenomenon at
his home is people coming to the door without notioe. Many come for advice. They respect his
practical insight and he has a broad network of people who are ready to help when he reaches
out to them, Some come for financial help as well. The beauty is that Murray never turns anyone
away. ln fact, Murray will take the time to invite them in, give them coffee. listen to their
problems and see where he can be helpful

l know all this from personal experience ln 2015 l had lost my job selling commercial
energy supplies; four of our seven children were still at home; and Carole had an advanced
stage of breast cancer. l felt desperate, very vulnerable and afraid. l was not looking for a
handout but desperately wanted a job with health benefits Murray spent the next two days
calling all his contacts On the third day, he called to say he had arranged an appointment for
me with the man who became my boss. The fact that Murray spent so much of his valuable time
to find me a job meant everything to Carole and me.

Your Honor, this is who Murray is --the man with the biggest heart and always willing to
help. Non-judgmenta| and who sees people for who they are, not for what they have. A good
family man` a hard worker, and a man who gives charity. l know he did a crime, and l do not
excuse it in any way, What is wrong is wrong. l don’t know what got into him, because that is not
the Murray l know. He also makes no excuse and blames himself repeatedly for what he did.

l know the kindness and goodness that he does to so many people - he gives freely of
his time and being and to the needy. He helped save my sanity and that of my family. Murray
gave us hope. Please show him leniency.

Sincerely,

55

 

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 57 of 77

July 26, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New ¥ork
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

This letter is in support of leniency regarding the sentencing of Murray Huberfeld. My
name is Harold (Heshy) Kofman. | have known Murray for more than thirty years,

Our relationship has been both professional and personal. With respect to the first-
professional- Murray and l for decades have worked in the financial sector; we are both
involved (separately) in trading stocks and options. We discussed market moves, trends, and
strategies on a weekly basis. l have always found our discussions to be straightforward and to
the point. And most important|y, l could rely on his word and thoughts without concern for any
hidden agenda or gamesmanship.

Those same admirable characteristics were and are to this day still in place on a
personal |eve|. Murray helped me plan my son’s bar mitzvah and what impressed me was not
just his willingness but his joy in doing so. For Murray, my joyous occasion was on some level,
his as well. Similarly, when Murray’s father passed away, his mourning became mine on some
level as well. lt is rare to find a friend who can empathize with you on different levels.

Murray’s kindness knows no bounds. He supports many charities. Every year on the
Jewish festival known as Purim, while many others are at a Purim party or festive mea|, Murray
spends a good part of his day meeting with people and organizations who need his help. l am
always impressed notjust by the magnitude of his generosity, but in the quiet and humble way
that Murray helps people. No fanfare, no talking about it-he just does it. |n fact, despite our
close relationship, Murray has never told me about this-l learned about it from a common
friend. But that’s the kind of person Murray is. Despite this crime, Murray remains in many
other ways a role model for his family and community.

| know that Murray is remorseful and wishes he could undo what he did. He takes things
to heart and not lightly. l believe this has weighed tremendously on him and his family for the
past two years. While that doesn't count as time served, l hope that you will consider all of the
good that Murray has bestowed on people in his community and on strangers as wel|, as
described above.

Respectful|y,

ri_».<)- t.f/

Harold Kofman

56

~ _ t’"
N°V 28 180'3"5[j’ltlase El<lG-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 58 of 77

Dear Judge Hellerstein,

This letter is in support of leniency regarding the sentencing of Murray Huberfeld. My name
is Harold (Heshy) Kofman. l have known Murray for more than thirty years.

Our relationship has been both professional and personal With respect to the first-
professiona| - Murray and l for decades have worked in the financial sector; we are both
involved (separately) in trading stocks and options. We discussed market moves, trends and
strategies on a weekly basis. l have always found our discussions to be straightforward and to
the point. And most importantly, l could rely on his word and thoughts without concern for any
hidden agenda or gamesmanship.

Those same admirable characteristics were and are to this day still in place on a personal
leve|. Murray helped me plan my son’s bar mitzvah and what impressed me was not just his
willingness but his joy in doing so. For Murray, my joyous occasion was on some level, his as
well. Similarly, when Nlurray‘s father passed away, his mourning became mine on some level as
well. lt is rare to find a friend who can empathize with you on different levels.

Murray’s kindness knows no bounds. He supports many charities. Every year on the jewish
festival known as Purim, while many others are at a Purim party or festive meal , Murray
spends a good part of his day meeting with people and organizations who need his help. l am
always impressed not just by the magnitude of his generosity, but in the quiet and humble way
that Murray helps people. No fanfare, no talking about it- he just does it. ln fact, despite our
close relationship, Murray has never told me about this - l learned about it from a common
friend . But that’s the kind of person Murray is, Despite this crime, Murray remains in many
other ways a role model for his family and community.

l know that Murray is remorseful and wishes he could undo what he did. l-le takes things to
heart and not lightly. l believe this has weighed tremendously on him and his family for the past
two years. While that doesn't count as time served, l hope that you will consider all of the good

that Murray has bestowed on people in his community and on strangers as well, as described
above.

Respectfully,

H rold Kofma

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 59 of 77

Jonathan S. Lifschutz

Lawrence NY

 

July 24, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge He|lerstein:

By way of background, my name is Jonathan Lifschutz. l am 43 years old and lam a Husband
and father of two beautiful young children, lack who is six and Ava who is Eleven. They are truly
amazing, lam thankful to have a beautiful family.

lvly relationship with Nlurray began 25 years ago. l was a young teenager when | met Nlurray
and as you can imagine, l knew nothing about life. By happenstance, and truth be told, with
god watching over me, l was lucky to have been introduced to I\/|urray Huberfeld through his
brother N |aw, who l met while studying abroad.

Murray immediately became my big brother! Twenty-Five years later he has never left my side
and has always been there for me. He has always protected me, cared for me & has never let go
of mel He has carried me through my toughest times in life. l don't need to elaborate, but
today l plead to you with a full heart. l\/lurray is beyond a shadow of any doubt, my dearest and
best friend.

This note will not be about his amazing philanthropy & charities to communities he supports
near and far, or regarding a hospital wing he built, to save the lives of children! l'm sure you
will receive many letters regarding this.

The message of my letter to you, your honor, is to convey the special Character trait of Nlurray
Huberfeld. ”Middot!,”,probab|y the most important character trait a human being can possess.
ln fact, the Talmud says: Derech Eretz Kadmo L'Torah - "Refinement of character precedes
Torah wisdom."

lntellect without proper character is destructive Nazi Germany was known for its leading
academic institutions, sophisticated arts, and impeccable social conduct. Where did it all |ead?

58

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 60 of 77

Nlurray is a person Who simply embodies this character trait that is in his DNA. He ”saves” lives
of everyone, near and far. As serious as this might come across, l haven't even scraped the
surface of who l\/lurray Huberfeld really is as a human being. lam hopeful you understand the
importance of his commitment to helping anyone or everyone and l hope you will
wholeheartedly take my message to heart. | plead with you, your honor that you grasp the
severity & urgency of my message Murray is a person who saves lives!

Murray is a magnificent husband, an involved and dedicated dad beyond comprehension, and
an unbelievable son. l have personally watched how he treats his parents like royalty to levels
of no other. l'm in awe of the respect he shows to his parents. Recent|y, l flew with him to bury
his father. We flew 22 hours, but were only on the ground for six hours so he could be back
with his family to mourn the loss & sit shiva with his siblings, his mother and his family. He is a
role model on how to treat a parent and how to care for them in good times and especially in
unfortunate times. Nlurray is a person who has no limits on generosity and kindness. He also
happens to be a fun & rock-star Grandfather.

As far as his arms can reach, Murray’s abilities to help people near and far are truly |imitless.
While l\/|urray and | might be years apart in age, he has uncondionally opened his heart and has
given his valuable time to guide me, help me, counsel me and steer me in the right direction in
every aspect in my life, resulting in a direct positive impact on my life and my family.

|n closing, there is one lesson that resonates as a result of my relationship with l\/lurray: lt's all
about Character. Murray is a "Broker of Peace." One of the most important lessons Murray
has taught me is: "don't stand on ceremony." Always do the right thing, no matter how hard it
might me. l carry this lesson in my personal life, in my social life, in business and it has carried
me on my journey to be a better person.

Murray Huberfeld makes you a better person and | am a better person because of him. He is my
big brother, my mentor and my Best Friend. ln no uncertain terms, Murray Huberfeld needs to
continue helping, protecting, giving, & saving, which is his real life's work. l plead to you, your
honor...let him continue to save the lives of people, near and far. The world is his family. He is a
best Friend to everyone and there is no one he can't touch to help save, so let him save peop|e!

| humbly and sincerely appreciate your consideration for his Leniency.

Sincerely,
.lonathan S. Lifschutz

ins

59

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 61 of 77

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

July 18"‘, 2018

Dear Judge Hellerstein,

Seldom in life does one befriend an individual who plays such a central and magnanimous role
as that of Nlurray Huberfe|d. l have had the wholehearted pleasure to know Murray for over
twenty years, during which time l have witnessed a larger than life character teach and lead a
family and an entire community in philanthropy, kindness and respect.

Over the past two decades, regardless of time or circumstance, Murray has, without fai|, come
to my aid and that of so many others. There are no causes too small for Murray. He has taught
me time and again the deeper meaning of charity, of assuming the mantle when all else refuse
to do so, of giving not just funds but time and knowledge Especially time, that irreplaceable
currency of a person’s |ife. He revealed to me long ago the fulfillment that is garnered from
giving wholly of onese|f. His charitable actions and caring demeanor have rippled through all
levels of our community, creating a shared high moral character that can be traced directly back

to Murray.

Above all, it is Murray’s commitment to his family that has shaped my |ife. Murray has always
placed his family on the highest rung, especially his parents l have learned from Murray the
implicit requirements and lofty demands a child must fulfill to his parents At the core of Murray’s
most important lesson to me is the ironclad necessity to support, motivate and fulfill one's
parents, especially in their twilight years.

Your honor, with utmost humility l ask that you take the above aspects of Nlurray Huberfeld into
consideration during sentencing He is a family man above all, a humb|ed man who has many
more positive trends to start and lessons to foment among his children, wife, parents and

community.

`§ricerely

B inger

60

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 62 of 77
LYONS G|.OBA|_ lNSURANCE SERV|CES. LLC
ry _
New Yc>Rk, NY _

July 25, 2018 DAvio A. i_YoNs

FINANC|A|_ SERV|CES PRC)FESS|ONAL
cA iNs i_ic. #Ocieiaa

 

Dear Judge Hellerstein,

It would be very easy for me to write a letter that describes all of the charitable causes that our
very dear friend, Murray Huberfeld, has donated his time and energy to. After all, he has always
been a man of means and when he identifies something that resonates and ali gns with his personal
beliefs, there are very few people that I have known that place all of their passion into a cause quite
like him. lnstead, I wish to bring to your attention the attributes that Murray displays that money
simply can't buy.

Over the years, my family has spent considerable time with Murray’s family. I have seen first hand
how many people rely on Murray’s advice and with no hidden agenda for any financial gain.
Although he is a successful business man, his true strength is that he thinks like an Everyman and
it is this mentality that allows him to connect with every type of person, He is just as interested in
talking to the guy that cleans the building as to the one that owns the building I sincerely believe
that this commendable trait stems from one area, Respect. He has been taught Respect by his
wonderful parents and he and his wife, Laura, have relayed these same lessons to their children.
Respcct ALL people and have a special place for respect of elders. Murray is very well read. Hc
is constantly reading biographies of past historical leaders and due to his personal experience as a
child of Holocaust survivors reads many books concerning that period as well. He has learned
about being introspective and learning from the past in order not to make the Same mistakes again
in the future.

Undoubtedly, you will read many letters that exemplify Murray’s respect for elders and in
particular those that have survived the Holocaust l too, have seen first hand that display of respect
ln the Synagogue where we pray, Murray noticed my wife’s grandfather entering on wheelchair
with an aide to pray. He jumped to the task to make sure that this man in his 90’5, a holocaust
survivor, was well taken care of and treated him with the utmost respect. Sufflce it to say, my
wife’s family took notice of his actions and keep mentioning what unbelievable care

REGisTEFrEci RePREsENTATivE or-'FER|NG
assur-ames THRouG>-i NYi_\FE secuRrTii-:s ccc
MEMBER FrNRA/siPc

A LicENsEn iNsuRANcE AGi-:NCY

sAoor_E aaook, Nu_

i_voNs ci.oeAL iNsunANcF_ sanvices. i_Lc rs rior
owNED on or=ERA~reo ev ~vLiFF_ si-:cimiries i_r_c
61 on irs AFFii_iArEs

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 63 of 77

Murray shows to this special generation Whether it is rushing to find a seat available for an older
person or telling (and teaching) his children to give up their own seat for elders, Murray does this
without realizing people are noticing and is quick to act this way because he knows this is the right
thing to do. As for his general Respect and compassion for others, l have witnessed many times
how Murray will allocate hours and hours of time to help guide people that are facing difficulties
such as a divorce or a problem with a child. I can also relay this story firsthand as My brother,
facing a difficult divorce, was the recipient of Murray’s tremendous generosity of time. These are
issues that do not simply go away with writing a check. I~Ie devotes his time and energy because
he cares about people.

Murray and his family are connected to our community and the larger Jewish community in so
many ways. While it is unfortunate that these recent events have unfolded, Murray has publicly
and privately conveyed his remorse. He realizes the stressful impact this has had on his family and
his reputation. A reputation that has been so good for so many people and one, that he and his
family yearn to rebuild once again.

Your Honor, Murray’s presence in our community is vital to so many people in so many ways.
Any amount of absence Will certainly create a void that cannot be replaced. lt is now time for us
to come to his side, show support and return the favor he has shown to us all. To this end, we
implore you to be mercil`ul in your judgement and allow us to continue to have Murray present for
all of those that seek out his counsel and guidance.

Thank you,

Sinc rely,

 

David Lyons
President
Lyons Global Insurance Services, LLC

New York, NY -

62

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 64 of 77

Simcha Lyons

New \'ork, NY-

September 20, 2018
Dear Judge He|lerstein:

l write to you on behalf of my good friend, Murray Huberfeld, who will soon stand before you
for sentencing. Murray has discussed his guilty plea with me. l know that he is deeply remorseful of the
actions that brought him here and that this process has been a humbling and life changing experience
But that is not the reason that l write to you today. l know that you are well-aware of the circumstances
of the offense. l am similarly certain that you have received scores of letters detailing Mr. Huberfeld's
charitable endeavors. l would like to share with you, instead, quieter examples of Mr. Huberfeld's
character,

l have known Murray for decades, mainly through my sons, .lason, David and Avi, and through
the Orthodox community in Lawrence. Murray and his wife, Laura, have welcomed us into their home
and l have had the pleasure of observing Murray interact with his family as we have spent several Jewish
holidays together. Murray had a very close relationship with his parents. l vividly recall the attention he
paid them during my holiday visits. He was constantly alert to their every want, asking whether they
needed anything and discussing any concerns they had. Murray used to daven with his father daily, and
would visit his mother just as often. Sadly, the elder Mr. Huberfeld passed away just before Passover
2016. Upon his father's death, Murray was singularly focused on completing his friial responsibility to
bury him in lsrael, and was, frank|y, panicked that the circumstances ofthis case might prevent that.
Thankful|y, the Court allowed him to take this important trip. |n the time since his father's death,
Murray has shown the same devotion to his mother, who l understand has recently moved into his
family home.

When my son, Avi, was going through difficult times in his marriage, Murray was there for him.
Avi would visit Murray’s home, and Murray would not hesitate to sit with him, often for hours, to
counsel him and to provide friendly support. Avi's marriage could not be saved, but Murra\/s guidance
helped him to deal with this situation in a clear, even-tempered manner that ensured good relations
moving forward. l was impressed by Murray’s willingness to take time away from his own family to
counsel my son, l have heard about Murray taking on this role for others as well. For example, l have
heard about members of the community reaching out to Murray to try to create shalom within their
own family disputes. Murray seems to view this as part of his moral mission. He knows the importance
of family, and can't stand by and watch families get torn apart by internecine strife.

Murray is a good man who has experienced deep shame from his actions in this case. l know
from my conversations with him that he understands that he has no one else to blame for his role in this
offense. As his friend, and as a member of his community, l respectfully ask that you take these other,
positive aspects of his personality into account and issue a lenient sentence.

Sincerely,
A¢¢`A"

Simcha Lyons

63

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 65 of 77

July 20, 2018

Hon. Alvin K. Hellerstein

United States District Court Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York7 New York 1000

Re: Murray Huberfeld

Honorable Sir,

In writing this letter on behalf of Murray Huberfeld, l must first take this opportunity to thank
Your Honor in advance for taking the time to read this letter and consider the sentiments
expressed in it. Iunderstand how busy Your Honor is in terms of the court’s commitments and

obligations F or this I must express my upmost gratitude

Many people know Murray in connection with his work as a business investor and his legendary
philanthropic work helping so many people, yet so quietly that one cannot but be amazed.
However, I know Murray through my -son, - who a very good friend of _
_Huberfeld, the youngest son of Murray and Laura Huberfeld,

Their son,- is a vibrant boy so full of life and energy, always Super polite and always having
a kind word to say to others One might wonder, from where does a boy get these character traits
so beyond his years One need, however, only take a closer look and see that every day, when
Murray is not traveling, he is doing car pool_ When I go to the bagel store or local café, I see
Murray sitting and talking with his _son,- Whenever a sch_ool chaperone or class
driver is needed, Murray is there not just to pay and or sponsor the event without anyone
knowing He’s also the driver, the delivery man and the counselor

I also want to add that a year ago Mr Huberfeld`s father passed away. He was a man whom l
knew well from temple, a holocaust survivor and a true gentleman He left behind an elderly
widow, Murray’s mom Who is so distraught and lonely. Murray lives for his mom and is the
ultimate son and caretaker He’s constantly with her and looking after this terribly frail woman
She needs her son to be there with her. l dread to imagine what it would to do her soul and body
not to have her Murray be with her for the daily visits She had already suffered so much on top
of all that was taken from her during the holocaust How would she survive having Murray, her
pride and joy, be taken away? I fear for her life should that happen, God forbid

64

 

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 66 of 77

 

But what is also significant is that it is not only his family that would suffer if Murray were taken
away from them, Many needy people in the larger community would likewise be severely
impacted lllustrative of this is the following incident to which l can personally attest.

A while back I was raising money for a family going through a hard time. Mr. Huberfeld
himself, so busy and distracted by his troubles, found out whatI was doing l vividly remember
him saying that while he “can’t contribute so much right now as (he) has pressing matters” he
nevertheless said, “I would like to help you raise more needed funds” and he spent perhaps a half
hour giving me ideas and names and offering to help in any way he could and, of course, his
generous check came in few days later.

I am well aware that Mr. Huberfeld has pleaded guilty and has accepted full responsibility for his
actions Surely, he has suffered tremendous personal embarrassment losing his business and his
reputation Indeed, this has humbled him beyond what one can imagine Additionally, the flight
of undergoing criminal prosecution, the financial drain of the tremendous legal fees incurred and
the specter of fines and penalties, in and of itself7 ruin people, ~ He has surely learned from his
mistakes and feels remorse in every which way. What benefit would society reap from
separating son from an elderly widowed mother, father from son, husband from wife and
grandpa from grandchildren? I know that Mr. Huberfeld has pleaded guilty. I’m just asking as a
father and family man to please have mercy and compassion with regards to the sentencing I
know he has demonstrated remorse and I’m certain he won’t ever do it again l sincerely believe
that Your Honor’s showing abundant compassion will make his and so many others lives better
for many years to come

With greatest respect and reverence, I remain
Sincerer yours,

-%°”\

Mari< Maj asia

65

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 67 of 77

solomon mayer

vmoklyn, ny -

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

July 24, 2018
Dear Judge Hellerstein,

Kindly allow me to share a little personal history with you
as l make a heartfelt plea to you on behalf of Murray Huberfeld

My name is Solomon Mayer, born and raised in Brooklyn
New York. My parents both are Holocaust survivors who came
to this wonderful country to get a new chance at life and start
fresh after losing their parents and siblings in the war. They were
married in Hungary in 1944 and just four weeks later they were
taken by the Nazis to concentration camps and separated for
near two years They were unsure if either had survived My
father became ill with Typhus and was in a Gerrnan hospital 37
days after the War, after searching Red Cross lists day after day,
my mother found my father’s name on the updated list of
survivors

When she walked into the room, my father fainted. Once
revived, and awake he lost his voice. So, he wrote a note to my
mother saying “you are a young and beautiful woman I don’t
want you to suffer spending the rest of your life with a sick
broken man”. He begged her to take a get (Jewish divorce) to set
her free to live her life with no burden. She responded, “we have
not survived only to break apart now- God has bigger and better
plans for us”. A few months later they got a chance of a lifetime,
to come to the United States of America, to realize their dreams.
They chose not to be bitter about the past,€but to look at all the

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 68 of 77
My father enrolled into school, learned to be a printer and
soon opened his own printing shop. The life, education and the
horne that was robbed from him as a child was now replaced by
a beautiful, happy, successiiil family of five children. He had
different aphorisms and one was: “There are always people that
have less than you that will need your help. It’s how much you
do for even one person that defines you”. He passed away at the
young age of 69.

One may ask, what does my ston have to do with Murray
Huberfeld?

We are both Brooklyn born children of Holocaust
survivors Our parents and we, too, have been successful in
business, realizing the American Dream. We have both been
very active in reaching out and helping the poor, sick and
unfortunate We are both happily married With wonderful
children

I have a business in Manhattan and most of my volunteer
work is with Chai Lifeline of which I serve as President. lt is a
national organization to help children with cancer and other life-
threatening diseases/disorders Many of these children and their
families, need extra helping hands, even if it is to give them a
few hours a week to be with the other siblings or take care of
themselves Thank G-d my wife and I were given the
opportunity and ability to help and spend time with these
children. Sometimes it involves taking them to a baseball game
or Central park or even just for a home cooked meal or slice of
pizza

For years, I was a customer at Kosher Delight, a fast food
restaurant on Broadway in Manhattan (I did not know Murray
or his involvement in the business.) On one occasion, I took one
of ‘our kids’, Meir, there for a bite. He has spina bifida and has
undergone numerous surgeries Meir had just completed a three-
week stint in the hospital He had a week off until he had to
return to the hospital for further treatments All that Meir wanted
was a meal at KD that included southern fried chicken with
spicy French fries.

As luck would have it, it was a very busy time of the day
and there was a very long waiting line for orders Meir was
devastated that we might not be able to Have ‘his planned meal’

gentlemwaikedro®orandlseysp‘ol:leyreyomrgmaneuverle Page 69 or 77
you Want? l own this place.” Meir’s eyes lit up like a fireball. He

told the man about the fried chicken and spicy fries, and added a

very large ice-cream cone to his order. The man in the suit looks

at little Meir and says, “Just don’t cry - sit down at that table and

I will bring your order to you.”

l was delighted by this, but l knew that he could not be the
owner. No one running a fast food operation walks around in a
suit A few minutes later we received a large bucket of fried
chicken and fries The sheer joy and smile on Meir’s face was
something to behold. No money in the world could buy that
moment If that wasn’t enough, the gentleman came over and
brought the boy a very large plate of dessert that included ice-
cream, Neapolitan and a cannolo. And it was all ‘on the house’ -

free of charge

Even still a bit hesitant about who he must be, I introduced
myself to him and he said his name was Murray Huberfeld and it
turned out that he was the owner. l thanked him and explained
that for weeks, Meir had dreamed of coming to KD for food and
that the following week he would be back in the hospital for a
new course of treatment We exchanged numbers and Meir and I
went on our way. The following week I was at the hospital
visiting Meir, and who walks in? Murray, with a bucket of fried
chicken and fries Suddenly, Meir began calling out: “Mommy,
Mommy - This is the man l was telling you about He is owner
of Kosher Delight. He is also the waiter and the delivery boyl”

Until today, Murray remains close to Meir and his family
and in his modest manner gives them support in any whichever
way possible As my dear father said, it’s not how much you
give, but how you do and how much you do for even one person
that defines you. Murray did just this and he did it with such
graciousness and without seeking recognition

Murray and I developed a great friendship I have seen
what he has done for Meir’s family and for, literally, hundreds of
other families both here in America and in lsrael. And for kids,
and for scholars The list of his many kindnesses continues on
and on - and most importantly it is not done with fanfare or the
seeking of self-aggrandizement. Simply, Murray has the biggest
heart

68

mcressa§as~:r-a -rrresozmsness rea tr lisa

he admltte `suc w en e addressdjdnaepuhiic mee' eng in oro Page 70 Of 77
Park recently where he spoke openly about his failure He was

terribly ashamed and humiliated In his own words, he appealed

to the audience: “Please don’t take this country and its freedoms

for granted As Jews, for so many hundreds of years as we were

shunted from country to country and we did not have the

freedom to practice our own faith and religion like we do here in

the USA. All should resolve to be law abiding citizens and give

back to our fellow citizens as much as we can.”

Honorable Judge, as a close friend of Murray and on behalf
of all the ‘cancer kids’ and their families that he has helped, l
plead with all my heart that you give him a chance and show
him leniency. Should Your Honor wish to meet and interview
little Meir and hear from him about Murray’s outreach, I can
arrange for him to be brought to your chambers, which would be
easier than in a courtroom with many people

May G~d bless you in your deliberations

Sl CM`

o omon Mayer

69

Case 1:16-cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 71 of 77

November 29, 2018
Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District oi`New York
500 Pearl Street
New York, New York 10007

Dear Judge Hellerstein:

You may not recognize my name, but l suspect you would recognize me in my tennis shorts. F or years
now we have been "neighbors” at the Columbia Tcnnis Center ~ way back when, you were on court 4
and l was on court 5, and more recently on courts | and 2 respectively lf l recall correctly, l even
joined your game on one occasion

l am writing in support of Murray Huberfeld, who has been my acquaintance for approximately 20
years, a business associate for about 4 years, and a close friend of` my daughter’s family for many years
With this background, l can attest, without equivocation, to his extreme generosity and kindness l am
impressed with his community spirit and willingness to help those in need.

Recent|y, my son and daughter-in»law welcomed a new addition to their family. - was born at 26
weeks, and consequently requires neonatal intensive care at the S’hara Zedek Hospital in lsrael. The
neonatal intensive care unit (the “NlCU”) at S’hara Zedek is called the Huberfeld NICU, in honor of the
same Murray Huberfeld l hereby support Once he was made aware of my granddaughter’s plight,
without prompting from me or anyone else in our family, Murray made phone calls to ensure that
everything possible was being done for Aura and my son’s family. The result of his calls did a great
deal to alleviate the fears and anxiety borne by my family, and I am grateful to Murray for his efforts on
our behalf . What is most telling about this anecdote are the several layers to Murray’s beneficence - not
only is his financial support for the NlCU so generous that his name is on the wall, but he is personally
kind as well.

To those who know him, Murray is someone who is happy to do you a favor, no matter how trivial or
inconvenient for him. ln business dealings with Murray, l have observed first hand his honorable and
honest behavior l have a deep and broad business history, having been the owner or co-owner of
businesses for some 40 years ln that time, l think l have developed a sense of “good guys” and “bad
guys.” Murray is one of the good guys, who, while not perfect, deserves a kind and merciful hand.

Murray is a loving family man, loyal friend and extremely generous individual. He needs some
generosity now, and l am proud to recommend that you extend kindness and generosity to him in his
time of trouble P|ease see it in your heart to deliver "midah k’neged midah” and render judgement with
mercy.

 

70

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 72 of 77

we 77qu
---
law'ra¢ce. W-

 

Augu$t 23, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Hellerstein,

l write to you about a special friend who has brought strength, happiness and peace of
mind to my entire family, but especially to my husband and me.

We met Murray and Laura when we moved into the neighborhood -they were friends
of my sister and brother-in-law. Our children became friends, and our daughter Mari and their
Rachel became best friends until today. | played matchmaker for Rachel, and she is happily
married, as well as for their daughter, Jessica. Today, l dabble in matchmaking in our
community.

Murray has been there with us in the good times and when things were really difficult.
On one occasion, without any hesitation Murray lent us money at no interest and to be repaid
as and when we could - and we were able to do so. Murray and Laura included our kids on
their outings and made them part of their family.

Their family usually visits israel over the Festival of Succos (Tabernacles) for a week and
a half. When our children spent their ‘gap year’ between high school and college in lsrael,
Murray and Laura would have our kids over for meals as their horne from home.

Our daughter and son-in-|aw, Frumee and Rafi, had relocated to Atlanta, GA, where he
had found a job. He was trying as best he could but it did not seem to have potential. She wash
just miserable and could not adjust. | happened to mention the situation to Murray. Without
any hesitation, Murray offered to help as if they were his own kids - "just first |et's get him back
here." Nlurray was the catalyst and Rafi got the job that he needed and they settled down and
are very happy.

Murray and Laura are an amazhg ~team, a unit that is always respectful of each other,
and their family is the core of their whole existence. i can imagine that for any couple, if a

71

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 73 of 77

husband has to go to prison it can be very difficult, with Laura, i believe she will be an
emotional wreck.

Murray is devoted to all his kids -they are his |ife. As for their son Jack, who is about to
have his bar mitzvah, this case and the possibility that Murray will be sent away from home, is
having a serious impact. Murray interacts with jack every day. They will talk together, review
iack's school work together, watch a game together. They happen to be extremely close, and
lack is clearly very scared about what could happen with his dad.

Their daughter Arie|la has returned from seminary in israel and is so afraid of what will
happen to her father, as well as what will happen to her. in our community, girls who return
from seminary in israel are considered marriageable. Any meeting of the young people is done
through a third party and via resumes and references Shou|d there be anything untoward in
the family, such as iiiness, financial problems or incarceration it can blight the chances,
especially for a gir|. lt is sad, but this is a reality. So, aside from her worry about her father,
Arielia has her own real worry and concern, it is not a situation where her father can make it all

good.

There is also caring for his fragile mother who lives with them. She is a Holocaust
survivor who has tried to make the best of her life with her late husband, who passed away just
over a year ago. Murray is her strength and anchor. He waits on his mother attending to ali her
needs. if he is away for any length of time i do not believe that Laura would be able to care for

her.

in our local community, Nlurray is the listening ear to people's problems Somehow,
people feel better from speaking to him. He knows so many people that somewhere in his
networking he can find someone to he|p. Murray also does not mind getting his hands dirty,
literally - cleaning and putting away prayer books and bibles in the synagogue bookcases
through to repairs and maintenance, or even bringing out trays of food for coilations. He does

not stand on ceremony.

Your Honor, l appreciate that this all does not put aside his crime, and is not an attempt
to make light of it. Murray himself does not attempt to do so. Why he did it at ail? l do not
know. He has openly expressed his responsibility and shame, and l know he finds it very hard to

live with it a|l.

i truly love Murray and Laura - in fact all that they can get from me is love and
friendship. At this tirne, l speak to Your Honor with all the love and friendship that l can musteer,
and beg with all my heart - please do not send Murray away and kindly consider an alternate
sentencing lt will be an incredible kindness for which i, and so many others, will be forever in

yourdebt

Si 'icere|y
l l/_\ 1

Altchie Pelcovit

 
   
 

72

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 74 of 77

Nachum Pelcovitz
Lawrence, NY-

September 23, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Peari Street

New York, New York 10007

Dear judge Hellerstein,

| am a podiatrist with an office in Hewlett, N¥. iviy wife has written to the Court about
Nlurray and the wonderful friendship that he, Laura and their family extend to us. When we
went through rough times, financially, Murray was there for us - and displayed kindness that l
will never forget.

Murray extends such kindness to many others in a most modest and helpful manner.i
believe that others in his position would use their position and success to require accolades and
for others to fawn over them, but that is not Murray Huberfeld, He is a mensch through and
through.

There is one aspect of Murray in which i stand in awe and l felt that l wanted to write
about it to the Court. That is the respect and honor that he has always displayed to his parents,
l have never witnessed anyone fulfilling the Biblical command to both honor and to be in awe
of one's parents as he does. Both our fathers were close in age, and i\/lurray's conduct became
the yardstick whereby | tried to conduct myself to my own father. l may mention that l revered
my late father, who was the rabbi of the 'White Shu|’ in Far Rockaway for some sixty years, and
| had the privilege to care for him in his old age. i-ie passed away on Nlarch 14, 2018 at age 96.

Murray happens to be a very friendly person and, often in a group, people gather
around him and he can be the life of the party. However, whenever his parents are present, and
this was often with his father at synagogue and the socia|izlng after the services, Murray’s total
focus was for his father. Does he have a good and comfortable seat? What would he want to
have from the collation? And Nlurray would stand on line waiting to get food to serve his
father.

Unfortunately, too often the younger generation, even those of middle age, do not find

time for the older generation, and leave them neglected in senior homes There is no doubt in
my mind that those who attend our synagogue or our local functions cannot fail to take home

73

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 75 of 77

the message of caring for the older folk after watching Murray week after week including his
father in all conversation and socialization.

Murray’s father is gone just over a year and, because of Murray’s care for him, his
absence is noted and people inevitably comment about the late Mr. Huberfeld and his son
l\/lurray.

At the same time, Murray’s elderly mom has come to rely on him even more for all her
needs. Since her husband's passing she has even moved into Murray’s home. She knows that
’her boy' is always there for her. l am sure that the Court is aware that both she and her late
husband were Holocaust survivors and all that it entails. Murray has been their source of
strength and confidence ever since his teens.

Allow me to respectfully suggest that any son going to jail is devastating for any parent.
However, at this stage of her life and considering her personal history and that Mrs. Huberfeld
is so dependent on her son, Murray, would it be possible to consider a sentence other than
incarceration?

 

74

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 76 of 77
joseph M. Salvani

Vero Beach, Florida k

July 18, 2018

Honorable Alvin K. Hellerstein
United States District Judge
United States Courthouse
Southern District of New York
500 Pea rl Street

New York, New York 10007

Dear Judge He|lerstein:
Subject: My Personal Relationship with Murray Huberfeld

¥our Honor, i have known Murray since 1992-93. The first meeting was
when i was representing a small Nasdaq, publicly traded chemical company. My
business is consulting for Microcap Healthcare and Chemical companies i met
him at his office in the Olympic Tower. He was just beginning his business of
investing and helping companies | noted how intelligently he asked about the
business of the company that presented. He actually invested and made a good
return. l found Murray an extremely stand up business friend. if he said he
would do something, you could count on it with just a handshake. Murray has
invested in nearly ten of my companies over the yea rs. Even when he lost money,
he always focused on how to help that company solve its problems. He never
blamed me, he understood the risks. Despite the fact that he has become
enormously successful, his concern for the companies he invested in continues
through today.

We developed a personal friendship out of this business relationship. i
have met his family and watched his love of his children. l have been invited to
numerous of his family functions. i have met his parents and his sister. He is the
central cog of a very tight knit and loving family. They rely on him enormous|y.

75

Case 1:16-Cr-OO467-AKH Document 280-2 Filed 01/18/19 Page 77 of 77

This says a lot about his personality. l believe the judge of a man is how he
interacts with his family and the responsibilities that come with it. i have
watched him donate large sums of money and time to numerous charities. He is
adamant that people should give back by doing good. in fact, the largest
charitable gift l have ever given, came at Murray’s instigation.

Murray/s investments in the above companies probably created 100's of
jobs and incomes to numerous Americans. His charity has definitely improved the
lives of 1000'5 that l have witnessed through his donations. His love of his
daughters and his siblings shines through. l definitely feel New York has
benefitted enormously from his actions over the years,

Sincerely,

l .
.l ' ,
;t/(*~M 'd¢“¢%
J sep M.S ivani

 

76

